Exhibit 10.1

 

 

CLASS C UNIT AND UNIT PURCHASE AGREEMENT

BY AND AMONG

LINN ENERGY, LLC

AND

THE PURCHASERS NAMED HEREIN


--------------------------------------------------------------------------------


CLASS C UNIT AND UNIT PURCHASE AGREEMENT

CLASS C UNIT AND UNIT PURCHASE AGREEMENT, dated as of December 13, 2006 (this
“Agreement”), by and among LINN ENERGY, LLC, a Delaware limited liability
company (“Linn”), and each of ZLP Fund, L.P., Structured Finance Americas LLC,
Royal Bank of Canada by its agent RBC Capital Markets Corporation, Credit Suisse
Management LLC, GPS Partners LLC, Del Mar Onshore Partners LP, Lehman Brothers
MLP Partners, L.P., Brahman Capital Corp., on behalf of certain funds and
accounts it manages, Citigroup Global Markets Inc., Goldman, Sachs & Co., on
behalf of its Principal Strategies Group, Alerian Opportunity Partners V L.P.,
RCH Energy MLP Fund, L.P., RCH Energy MLP Fund A, L.P., RCH Energy Opportunity
Fund I, L.P., Energy Income and Growth Fund, Fiduciary/Claymore MLP Opportunity
Fund, Jennison Utility Fund, Reservoir Master Fund, L.P., Shaar Fund LTD,
Arbiter Partners, L.P., Diaco Investments, LP, Black Diamond Offshore Ltd.,
Double Black Diamond Offshore LDC, Calm Waters Partnership, Gracie Capital, LP,
Gracie Capital, LP II, Gracie Capital Intl, Ltd, Gracie Capital Intl, Ltd II,
Guggenheim Portfolio Company XLII, LLC, Hartz Capital MLP, LLC, UBS AG, Strome
MLP Fund, LP, Howard L. Terry, Tracy W. Krohn, Locust Wood Capital, LP and
Portcullis Partners, L.P. (each of ZLP Fund, L.P., Structured Finance Americas
LLC, Royal Bank of Canada by its agent RBC Capital Markets Corporation, Credit
Suisse Management LLC, GPS Partners LLC, Del Mar Onshore Partners LP, Lehman
Brothers MLP Partners, L.P., Brahman Capital Corp., on behalf of certain funds
and accounts it manages, Citigroup Global Markets Inc., Goldman, Sachs & Co., on
behalf of its Principal Strategies Group, Alerian Opportunity Partners V L.P.,
RCH Energy MLP Fund, L.P., RCH Energy MLP Fund A, L.P., RCH Energy Opportunity
Fund I, L.P., Energy Income and Growth Fund, Fiduciary/Claymore MLP Opportunity
Fund, Jennison Utility Fund, Reservoir Master Fund, L.P., Shaar Fund LTD,
Arbiter Partners, L.P., Diaco Investments, LP, Black Diamond Offshore Ltd.,
Double Black Diamond Offshore LDC, Calm Waters Partnership, Gracie Capital, LP,
Gracie Capital, LP II, Gracie Capital Intl, Ltd, Gracie Capital Intl, Ltd II,
Guggenheim Portfolio Company XLII, LLC, Hartz Capital MLP, LLC, UBS AG, Strome
MLP Fund, LP, Howard L. Terry, Tracy W. Krohn, Locust Wood Capital, LP and
Portcullis Partners, L.P., a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, simultaneously with the execution of this Agreement, Linn is entering
into a definitive purchase agreement to acquire all of Cavallo Energy’s right,
title and interest in and to certain oil and gas properties and related assets
described in the Stallion Acquisition Agreement upon the terms and conditions
and for the consideration set forth in the Stallion Acquisition Agreement from
Cavallo Energy LP, a Delaware limited partnership, acting through its general
partner, Stallion Energy LLC, a Delaware limited liability company (the
“Stallion Acquisition”);

WHEREAS, Linn desires to finance a portion of the Stallion Acquisition through
the sale of an aggregate of $360,000,350.76 of Class C Units and Units and the
Purchasers desire to purchase an aggregate of $360,000,350.76 of Units and Class
C Units from Linn, each in accordance with the provisions of this Agreement;

WHEREAS, it is a condition to the obligations of the Purchasers and Linn under
this Agreement that the Stallion Acquisition be consummated;


--------------------------------------------------------------------------------


 

WHEREAS, Linn has agreed to provide the Purchasers with certain registration
rights with respect to the Purchased Units acquired pursuant to this Agreement;
and

WHEREAS, the Voting Agreement in the form attached as Exhibit D (the “Unitholder
Voting Agreement”) has been executed by Quantum Energy Partners II, LP, a
Delaware limited partnership, Michael C. Linn, Kolja Rockov, Lisa D. Anderson
and Roland P. Keddie pursuant to which each such unitholder of Linn has
unconditionally and irrevocably agreed to vote all of the Units owned by it in
favor of the conversion of Class C Units into Units as contemplated by Section
5.01 of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Linn and each of the Purchasers, severally and
not jointly, hereby agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01.          DEFINITIONS.  AS USED IN THIS AGREEMENT, AND UNLESS THE
CONTEXT REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS
INDICATED:

“8-K Filing” shall have the meaning specified in Section 5.06.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Unitholder Voting Agreement, the Class C Amendment, the Stallion
Acquisition Agreement and any and all other agreements or instruments executed
and delivered by the Parties to evidence the execution, delivery and performance
of this Agreement, and any amendments, supplements, continuations or
modifications thereto.

“Board of Directors” means the board of directors of Linn.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in Houston, Texas or New York, New York.

“Buy-In” shall have the meaning specified in Section 8.08.

2


--------------------------------------------------------------------------------


 

“Buy-In Price” shall have the meaning specified in Section 8.08.

“Cavallo Energy” means Cavallo Energy LP, a Delaware limited partnership

“Class B Units” means the Class B Units having the rights, preferences,
privileges and restrictions as set forth in the Limited Liability Company
Agreement, as amended.

“Class C Amendment” shall have the meaning specified in Section 2.01(a).

“Class C Unit Price” shall have the meaning specified in Section 2.01(c).

 “Class C Units” means the Class C Units of Linn, as established by the Class C
Amendment.

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.01 to this Agreement under the heading “Gross Proceeds to
Issuer”.

 “Delaware LLC Act” shall have the meaning specified in Section 3.02(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property.  Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Linn, its
Subsidiaries or any of their Property or any of the Purchasers.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

 “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

3


--------------------------------------------------------------------------------


 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Limited Liability Company Agreement” shall have the meaning specified in
Section 2.01(a).

“Linn” shall have the meaning specified in the introductory paragraph.

“Linn Financial Statements” shall have the meaning specified in Section 3.03.

“Linn Material Adverse Effect” means any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations, prospects or
affairs of Linn and its Subsidiaries, taken as a whole, measured against those
assets, liabilities, financial condition, business, operations, prospects or
affairs reflected in the Linn SEC Documents, other than those occurring as a
result of general economic or financial conditions or other developments that
are not unique to and do not have a material disproportionate impact on Linn and
its Subsidiaries but also affect other Persons who participate in or are engaged
in the lines of business of which Linn and its Subsidiaries participate or are
engaged, (ii) the ability of Linn and its Subsidiaries, taken as a whole, to
carry out their business as of the date of this Agreement or to meet their
obligations under the Basic Documents on a timely basis or (iii) the ability of
Linn to consummate the transactions under any Basic Document.

“Linn Related Parties” shall have the meaning specified in Section 7.02.

“Linn SEC Documents” shall have the meaning specified in Section 3.03.

“Lock-Up Date” means the earlier of (i) 90 days from the Closing Date or (ii)
the date that a registration statement under the Securities Act to permit resale
of the Purchased Units is declared effective by the Commission.

“Party” or “Parties” means Linn and the Purchasers, individually or
collectively, as the case may be.

“Permitted Amount” shall have the meaning specified in Section 2.01(a).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Placement Agent Fees” means the fees that Linn is obligated to pay to Lehman
Brothers Inc., Citigroup Global Markets Inc., RBC Capital Markets Corporation
and Jefferies & Company, Inc. upon the closing of the transactions contemplated
by this Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

4


--------------------------------------------------------------------------------


 

“Purchase Price” means the aggregate of each Purchaser’s Commitment Amount set
forth opposite the Purchaser’s name on Schedule 2.01 to this Agreement under the
heading “Gross Proceeds to Issuer”.

“Purchased Class C Units” means the Class C Units to be issued and sold to the
Purchasers pursuant to this Agreement.

“Purchased Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.

“Purchaser” shall have the meaning specified in the introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on (i)
the ability of a Purchaser to meet its obligations under the Basic Documents on
a timely basis or (ii) the ability of a Purchaser to consummate the transactions
under any Basic Document.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Purchasers” shall have the meaning specified in the introductory paragraph.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, among Linn and the Purchasers.

“Representatives” of any Person means the officers, managers, directors,
employees, agents and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Stallion Acquisition” shall have the meaning specified in the recitals.

 “Stallion Acquisition Agreement” means that certain Purchase and Sale Agreement
dated December 13, 2006, between Cavallo Energy LP, a Delaware limited
partnership, acting through its general partner, Stallion Energy LLC, a Delaware
limited liability company, and Linn, which is attached hereto as Exhibit G.

“Stallion Closing Date” means the date on which the Stallion Acquisition is
consummated.

“Subsidiary” means, as to any Person, any corporation or other entity of which a
majority of the outstanding equity interest having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries.

“Terminating Breach” shall have the meaning specified in Section 8.12(a)(ii).

5


--------------------------------------------------------------------------------


 

“Unit Price” shall have the meaning specified in Section 2.01(c).

“Unitholder Voting Agreement” shall have the meaning specified in the recitals.

“Unitholders” means the Unitholders of Linn (within the meaning of the Limited
Liability Company Agreement).

“Units” means the Units of Linn representing limited liability company
interests.


SECTION 1.02.          ACCOUNTING PROCEDURES AND INTERPRETATION.  UNLESS
OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, ALL DETERMINATIONS WITH RESPECT TO ACCOUNTING MATTERS UNDER THIS
AGREEMENT SHALL BE MADE, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND
REPORTS AS TO FINANCIAL MATTERS REQUIRED TO BE FURNISHED TO THE PURCHASERS UNDER
THIS AGREEMENT SHALL BE PREPARED, IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT, IN THE CASE OF UNAUDITED
STATEMENTS, AS PERMITTED BY FORM 10-Q PROMULGATED BY THE COMMISSION) AND IN
COMPLIANCE AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND WITH THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO.


ARTICLE II
SALE AND PURCHASE


SECTION 2.01.          SALE AND PURCHASE.  CONTEMPORANEOUSLY WITH THE
CONSUMMATION OF THE STALLION ACQUISITION AND SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, AT THE CLOSING, LINN HEREBY AGREES TO ISSUE AND SELL TO EACH
PURCHASER, AND EACH PURCHASER HEREBY AGREES, SEVERALLY AND NOT JOINTLY, TO
PURCHASE FROM LINN, THE DOLLAR AMOUNT OF PURCHASED UNITS AND PURCHASED CLASS C
UNITS, RESPECTIVELY, SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.01 HERETO.  EACH
PURCHASER AGREES TO PAY LINN THE UNIT PRICE FOR EACH PURCHASED UNIT AND THE
CLASS C UNIT PRICE FOR EACH PURCHASED CLASS C UNIT, IN EACH CASE AS SET FORTH IN
SECTION 2.01(C).  THE RESPECTIVE OBLIGATIONS OF EACH PURCHASER UNDER THIS
AGREEMENT ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER,
AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE
OBLIGATIONS OF ANY OTHER PURCHASER UNDER THIS AGREEMENT.  THE FAILURE OR WAIVER
OF PERFORMANCE UNDER THIS AGREEMENT BY ANY PURCHASER, OR ON ITS BEHALF, DOES NOT
EXCUSE PERFORMANCE BY ANY OTHER PURCHASER.  NOTHING CONTAINED HEREIN OR IN ANY
OTHER BASIC DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT THERETO,
SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY ANY BASIC DOCUMENT.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS, EACH
PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER BASIC
DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS
AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


(A)           UNITS.  THE NUMBER OF PURCHASED UNITS TO BE ISSUED AND SOLD TO
EACH PURCHASER SHALL BE EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING (I) THE
AMOUNT FOR SUCH PURCHASER UNDER THE COLUMN ENTITLED “UNITS” ON SCHEDULE 2.01 BY
(II) THE UNIT PRICE (AS DEFINED IN SECTION 2.01(C) BELOW), WHICH QUOTIENT SHALL
BE ROUNDED, IF NECESSARY, DOWN TO THE NEAREST WHOLE

6


--------------------------------------------------------------------------------



NUMBER; PROVIDED, HOWEVER, THAT EACH PURCHASER (I) ACKNOWLEDGES THAT IN NO EVENT
SHALL LINN ISSUE TO THE PURCHASERS AN AGGREGATE NUMBER OF UNITS IN EXCESS OF
19.9% OF LINN’S OUTSTANDING UNITS IMMEDIATELY PRIOR TO SUCH ISSUANCE (THE
“PERMITTED AMOUNT”) AND (II) AGREES TO DECREASE THE AGGREGATE NUMBER OF UNITS
AND INCREASE THE AGGREGATE NUMBER OF CLASS C UNITS TO THE EXTENT REQUIRED TO
CAUSE THE NUMBER OF UNITS ISSUED TO BE LESS THAN THE PERMITTED AMOUNT.  THE
PURCHASED UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS GOVERNING THE UNITS AS SET FORTH IN THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF LINN, DATED AS OF JANUARY 19, 2006 (THE
“LIMITED LIABILITY COMPANY AGREEMENT”), AS AMENDED BY AN AMENDMENT TO THE
LIMITED LIABILITY COMPANY AGREEMENT, IN ALL MATERIAL RESPECTS IN THE FORM OF
EXHIBIT A TO THIS AGREEMENT, WHICH LINN WILL CAUSE TO BE ADOPTED IMMEDIATELY
PRIOR TO THE ISSUANCE AND SALE OF CLASS C UNITS CONTEMPLATED BY THIS AGREEMENT
(THE “CLASS C AMENDMENT”).  REFERENCES HEREIN TO THE LIMITED LIABILITY COMPANY
AGREEMENT SHALL INCLUDE OR EXCLUDE THE CLASS C AMENDMENT AS THE CONTEXT
REQUIRES.


(B)           CLASS C UNITS.  THE NUMBER OF PURCHASED CLASS C UNITS TO BE ISSUED
AND SOLD TO EACH PURCHASER SHALL BE EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING
(I) THE AMOUNT FOR SUCH PURCHASER UNDER THE COLUMN ENTITLED “CLASS C UNITS” ON
SCHEDULE 2.01 (INCLUDING ANY INCREASE IN SUCH NUMBER OF CLASS C UNITS AS A
RESULT OF THE PROVISO CONTAINED IN SECTION 2.01(A)) BY (II) THE CLASS C UNIT
PRICE (AS DEFINED IN SECTION 2.01(C) BELOW), WHICH QUOTIENT SHALL BE ROUNDED, IF
NECESSARY, DOWN TO THE NEAREST WHOLE NUMBER.  THE PURCHASED CLASS C UNITS SHALL
HAVE THOSE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS GOVERNING THE CLASS
C UNITS, WHICH SHALL BE REFLECTED IN THE LIMITED LIABILITY COMPANY AGREEMENT, AS
AMENDED BY THE CLASS C AMENDMENT.


(C)           CONSIDERATION.  THE AMOUNT PER UNIT EACH PURCHASER WILL PAY TO
LINN TO PURCHASE THE PURCHASED UNITS (THE “UNIT PRICE”) SHALL BE $26.00.  THE
AMOUNT PER CLASS C UNIT EACH PURCHASER WILL PAY TO LINN TO PURCHASE THE
PURCHASED CLASS C UNITS (THE “CLASS C UNIT PRICE”) SHALL BE $25.06.


SECTION 2.02.          CLOSING.  THE EXECUTION AND DELIVERY OF THE BASIC
DOCUMENTS (OTHER THAN THIS AGREEMENT), THE DELIVERY OF CERTIFICATES REPRESENTING
THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS, THE PAYMENT BY EACH
PURCHASER OF ITS RESPECTIVE COMMITMENT AMOUNT AND EXECUTION AND DELIVERY OF ALL
OTHER INSTRUMENTS, AGREEMENTS AND OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT
(THE “CLOSING”) SHALL TAKE PLACE ON A DATE (THE “CLOSING DATE”) CONCURRENT WITH
THE STALLION CLOSING DATE, BUT ON OR PRIOR TO MARCH 31, 2007, PROVIDED THAT LINN
SHALL HAVE GIVEN EACH PURCHASER FIVE (5) BUSINESS DAYS (OR SUCH SHORTER PERIOD
AS SHALL BE AGREEABLE TO THE PARTIES) PRIOR NOTICE OF SUCH DESIGNATED CLOSING
DATE, AT THE OFFICES OF VINSON & ELKINS L.L.P., 1001 FANNIN, 2500 FIRST CITY
TOWER, HOUSTON, TEXAS 77007.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LINN

Linn represents and warrants to the Purchasers, on and as of the date of this
Agreement and on and as of the Closing Date, as follows:


SECTION 3.01.          CORPORATE EXISTENCE.  LINN: (I) IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE; (II) HAS

7


--------------------------------------------------------------------------------



ALL REQUISITE LIMITED LIABILITY COMPANY POWER, AND HAS ALL MATERIAL GOVERNMENTAL
LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS, NECESSARY TO OWN ITS
PROPERTIES AND CARRY ON ITS BUSINESS AS ITS BUSINESS IS NOW BEING CONDUCTED AS
DESCRIBED IN THE LINN SEC DOCUMENTS, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH
LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A LINN MATERIAL ADVERSE EFFECT; AND (III) IS QUALIFIED TO DO
BUSINESS IN ALL JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY
IT MAKES SUCH QUALIFICATIONS NECESSARY, EXCEPT WHERE FAILURE SO TO QUALIFY WOULD
NOT REASONABLY BE EXPECTED TO HAVE A LINN MATERIAL ADVERSE EFFECT.


SECTION 3.02.          CAPITALIZATION AND VALID ISSUANCE OF PURCHASED CLASS C
UNITS AND PURCHASED UNITS.


(A)           AS OF THE DATE OF THIS AGREEMENT, AND PRIOR TO THE ISSUANCE AND
SALE OF THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS, THE ISSUED AND
OUTSTANDING MEMBERSHIP INTERESTS OF LINN CONSIST OF 33,417,187 UNITS AND
9,185,965 CLASS B UNITS (WHICH ARE EXPECTED TO CONVERT INTO UNITS ON A
ONE-FOR-ONE BASIS ON OR ABOUT JANUARY 16, 2007).  ALL OF THE OUTSTANDING UNITS
AND CLASS B UNITS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE
WITH APPLICABLE LAW AND THE LIMITED LIABILITY COMPANY AGREEMENT AND ARE FULLY
PAID (TO THE EXTENT REQUIRED UNDER THE LIMITED LIABILITY COMPANY AGREEMENT) AND
NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY BE AFFECTED BY SECTION
18-607 OF THE DELAWARE LIMITED LIABILITY COMPANY ACT (THE “DELAWARE LLC ACT”).


(B)           OTHER THAN LINN’S EXISTING (I) LONG-TERM INCENTIVE PLAN AND (II)
MEMORANDUM OF UNDERSTANDING REGARDING COMPENSATION ARRANGEMENTS FOR MEMBERS OF
ITS BOARD OF DIRECTORS, LINN HAS NO EQUITY COMPENSATION PLANS THAT CONTEMPLATE
THE ISSUANCE OF UNITS (OTHER THAN CLASS B UNITS OUTSTANDING ON THE DATE HEREOF)
OR CLASS B UNITS (OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR UNITS
(OTHER THAN CLASS B UNITS OUTSTANDING ON THE DATE HEREOF) OR CLASS B UNITS). 
LINN HAS NO OUTSTANDING INDEBTEDNESS HAVING THE RIGHT TO VOTE (OR CONVERTIBLE
INTO OR EXCHANGEABLE FOR SECURITIES HAVING THE RIGHT TO VOTE) ON ANY MATTERS ON
WHICH THE UNITHOLDERS MAY VOTE.  EXCEPT AS SET FORTH IN THE FIRST SENTENCE OF
THIS SECTION 3.02(B), AS CONTEMPLATED BY THIS AGREEMENT OR AS ARE CONTAINED IN
THE LIMITED LIABILITY COMPANY AGREEMENT, THERE ARE NO OUTSTANDING OR AUTHORIZED
(I) OPTIONS, WARRANTS, PREEMPTIVE RIGHTS, SUBSCRIPTIONS, CALLS OR OTHER RIGHTS,
CONVERTIBLE SECURITIES, AGREEMENTS, CLAIMS OR COMMITMENTS OF ANY CHARACTER
OBLIGATING LINN OR ANY OF ITS SUBSIDIARIES TO ISSUE, TRANSFER OR SELL ANY
LIMITED LIABILITY COMPANY INTERESTS OR OTHER EQUITY INTERESTS IN LINN OR ANY OF
ITS SUBSIDIARIES OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH LIMITED
LIABILITY COMPANY INTERESTS OR OTHER EQUITY INTERESTS, (II) OBLIGATIONS OF LINN
OR ANY OF ITS SUBSIDIARIES TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY
LIMITED LIABILITY COMPANY INTERESTS OR OTHER EQUITY INTERESTS IN LINN OR ANY OF
ITS SUBSIDIARIES OR ANY SUCH SECURITIES OR AGREEMENTS LISTED IN CLAUSE (I) OF
THIS SENTENCE OR (III) VOTING TRUSTS OR SIMILAR AGREEMENTS TO WHICH LINN OR ANY
OF ITS SUBSIDIARIES IS A PARTY WITH RESPECT TO THE VOTING OF THE EQUITY
INTERESTS OF LINN OR ANY OF ITS SUBSIDIARIES.


(C)           (I) ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF
LINN’S SUBSIDIARIES ARE OWNED, DIRECTLY OR INDIRECTLY, BY LINN FREE AND CLEAR OF
ANY LIENS (EXCEPT FOR SUCH RESTRICTIONS AS MAY EXIST UNDER APPLICABLE LAW AND
EXCEPT FOR SUCH LIENS AS MAY BE IMPOSED UNDER LINN’S OR LINN’S SUBSIDIARIES’
CREDIT FACILITIES FILED AS EXHIBITS TO THE LINN SEC DOCUMENTS), AND ALL SUCH
OWNERSHIP INTERESTS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND

8


--------------------------------------------------------------------------------



ARE FULLY PAID (TO THE EXTENT REQUIRED BY THE ORGANIZATIONAL DOCUMENTS OF LINN’S
SUBSIDIARIES, AS APPLICABLE) AND NON-ASSESSABLE (EXCEPT AS NON-ASSESSABILITY MAY
BE AFFECTED BY SECTION 18-607 OF THE DELAWARE LLC ACT OR THE ORGANIZATIONAL
DOCUMENTS OF LINN’S SUBSIDIARIES, AS APPLICABLE) AND FREE OF PREEMPTIVE RIGHTS,
WITH NO PERSONAL LIABILITY ATTACHING TO THE OWNERSHIP THEREOF, AND (II) EXCEPT
AS DISCLOSED IN THE LINN SEC DOCUMENTS, NEITHER LINN NOR ANY OF ITS SUBSIDIARIES
OWNS ANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF, OR INTEREST IN, ANY
OTHER PERSON, OR IS OBLIGATED TO MAKE ANY CAPITAL CONTRIBUTION TO OR OTHER
INVESTMENT IN ANY OTHER PERSON.


(D)           THE OFFER AND SALE OF THE PURCHASED CLASS C UNITS AND THE
PURCHASED UNITS AND THE MEMBERSHIP INTERESTS REPRESENTED THEREBY WILL BE DULY
AUTHORIZED BY LINN PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT PRIOR TO
THE CLOSING AND, WHEN ISSUED AND DELIVERED TO THE PURCHASERS AGAINST PAYMENT
THEREFOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE VALIDLY ISSUED,
FULLY PAID (TO THE EXTENT REQUIRED BY THE LIMITED LIABILITY COMPANY AGREEMENT)
AND NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY BE AFFECTED BY SECTION
18-607 OF THE DELAWARE LLC ACT) AND WILL BE FREE OF ANY AND ALL LIENS AND
RESTRICTIONS ON TRANSFER, OTHER THAN RESTRICTIONS ON TRANSFER UNDER THE LIMITED
LIABILITY COMPANY AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND APPLICABLE
STATE AND FEDERAL SECURITIES LAWS AND OTHER THAN SUCH LIENS AS ARE CREATED BY
THE PURCHASERS.


(E)           THE UNITS ISSUABLE UPON CONVERSION OF THE CLASS C UNITS, AND THE
MEMBERSHIP INTERESTS REPRESENTED THEREBY, UPON ISSUANCE IN ACCORDANCE WITH THE
TERMS OF THE CLASS C UNITS AS REFLECTED IN THE CLASS C AMENDMENT, AND UPON
RECEIPT OF THE REQUIRED UNITHOLDER APPROVAL, WILL BE DULY AUTHORIZED BY LINN
PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT, AND WILL BE VALIDLY ISSUED,
FULLY PAID (TO THE EXTENT REQUIRED BY APPLICABLE LAW AND THE LIMITED LIABILITY
COMPANY AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY BE
AFFECTED BY SECTION 18-607 OF THE DELAWARE LLC ACT) AND WILL BE FREE OF ANY AND
ALL LIENS AND RESTRICTIONS ON TRANSFER, OTHER THAN RESTRICTIONS ON TRANSFER
UNDER THE LIMITED LIABILITY COMPANY AGREEMENT AND UNDER APPLICABLE STATE AND
FEDERAL SECURITIES LAWS AND OTHER THAN SUCH LIENS AS ARE CREATED BY THE
PURCHASERS.


(F)            THE PURCHASED UNITS WILL BE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE RULES OF THE NASDAQ GLOBAL MARKET.  PRIOR TO THE CLOSING DATE, LINN
WILL SUBMIT TO THE NASDAQ GLOBAL MARKET A NOTIFICATION FORM: LISTING OF
ADDITIONAL UNITS WITH RESPECT TO THE PURCHASED UNITS AND THE UNITS UNDERLYING
THE PURCHASED CLASS C UNITS.  LINN’S CURRENTLY OUTSTANDING UNITS ARE QUOTED ON
THE NASDAQ GLOBAL MARKET AND LINN HAS NOT RECEIVED ANY NOTICE OF DELISTING.


(G)           THE PURCHASED UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES,
PRIVILEGES AND RESTRICTIONS GOVERNING THE UNITS AS SET FORTH IN THE LIMITED
LIABILITY COMPANY AGREEMENT, AS AMENDED BY THE CLASS C AMENDMENT.  A TRUE AND
CORRECT COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED THROUGH THE
DATE HEREOF (BUT EXCLUDING THE CLASS C AMENDMENT), HAS BEEN FILED BY LINN WITH
THE COMMISSION ON JANUARY 19, 2006 AS EXHIBIT 3.1 TO LINN’S CURRENT REPORT ON
FORM 8-K AND ON OCTOBER 25, 2006 AS EXHIBIT 4.1 TO LINN’S CURRENT REPORT ON FORM
8-K.  THE PURCHASED CLASS C UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES,
PRIVILEGES AND RESTRICTIONS GOVERNING THE CLASS C UNITS, WHICH SHALL BE
REFLECTED IN THE LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED BY THE CLASS C
AMENDMENT.

9


--------------------------------------------------------------------------------



SECTION 3.03.          LINN SEC DOCUMENTS.  LINN HAS FILED WITH THE COMMISSION
ALL FORMS, REGISTRATION STATEMENTS, REPORTS, SCHEDULES AND STATEMENTS REQUIRED
TO BE FILED BY IT UNDER THE EXCHANGE ACT OR THE SECURITIES ACT (ALL SUCH
DOCUMENTS FILED ON OR PRIOR TO THE DATE OF THIS AGREEMENT, COLLECTIVELY, THE
“LINN SEC DOCUMENTS”).  THE LINN SEC DOCUMENTS, INCLUDING ANY AUDITED OR
UNAUDITED FINANCIAL STATEMENTS AND ANY NOTES THERETO OR SCHEDULES INCLUDED
THEREIN (THE “LINN FINANCIAL STATEMENTS”), AT THE TIME FILED (IN THE CASE OF
REGISTRATION STATEMENTS, SOLELY ON THE DATES OF EFFECTIVENESS) (EXCEPT TO THE
EXTENT CORRECTED BY A SUBSEQUENTLY FILED LINN SEC DOCUMENT FILED PRIOR TO THE
DATE OF THIS AGREEMENT) (I) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, (II) COMPLIED IN ALL MATERIAL RESPECTS
WITH THE APPLICABLE REQUIREMENTS OF THE EXCHANGE ACT AND THE SECURITIES ACT, AS
THE CASE MAY BE, (III) COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND WITH THE PUBLISHED RULES AND REGULATIONS
OF THE COMMISSION WITH RESPECT THERETO, (IV) WERE PREPARED IN ACCORDANCE WITH
GAAP APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO OR, IN THE CASE OF UNAUDITED STATEMENTS, AS
PERMITTED BY FORM 10-Q OF THE COMMISSION) AND (V) FAIRLY PRESENT (SUBJECT IN THE
CASE OF UNAUDITED STATEMENTS TO NORMAL, RECURRING AND YEAR-END AUDIT
ADJUSTMENTS) IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION AND
STATUS OF THE BUSINESS OF LINN AS OF THE DATES THEREOF AND THE CONSOLIDATED
RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED.  KPMG LLP
IS AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM WITH RESPECT TO LINN AND HAS
NOT RESIGNED OR BEEN DISMISSED AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF
LINN AS A RESULT OF OR IN CONNECTION WITH ANY DISAGREEMENT WITH LINN ON ANY
MATTER OF ACCOUNTING PRINCIPLES OR PRACTICES, FINANCIAL STATEMENT DISCLOSURE OR
AUDITING SCOPE OR PROCEDURES.


SECTION 3.04.          NO MATERIAL ADVERSE CHANGE.  EXCEPT AS SET FORTH IN OR
CONTEMPLATED BY THE LINN SEC DOCUMENTS, AND EXCEPT FOR THE PROPOSED STALLION
ACQUISITION, WHICH HAS BEEN DISCLOSED TO, AND DISCUSSED WITH, EACH OF THE
PURCHASERS, SINCE DECEMBER 31, 2005, LINN AND ITS SUBSIDIARIES HAVE CONDUCTED
THEIR BUSINESS IN THE ORDINARY COURSE, CONSISTENT WITH PAST PRACTICE, AND THERE
HAS BEEN NO (I) CHANGE THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A
LINN MATERIAL ADVERSE EFFECT (II) ACQUISITION OR DISPOSITION OF ANY MATERIAL
ASSET BY LINN OR ANY OF ITS SUBSIDIARIES OR ANY CONTRACT OR ARRANGEMENT
THEREFOR, OTHERWISE THAN FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS,
(III) MATERIAL CHANGE IN LINN’S ACCOUNTING PRINCIPLES, PRACTICES OR METHODS OR
(IV) INCURRENCE OF MATERIAL INDEBTEDNESS (OTHER THAN THE INCURRENCE OF SUCH
INDEBTEDNESS AS IS CONTEMPLATED IN CONNECTION WITH THE STALLION ACQUISITION).


SECTION 3.05.          LITIGATION.  EXCEPT AS SET FORTH IN THE LINN SEC
DOCUMENTS, THERE IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF LINN, CONTEMPLATED
OR THREATENED AGAINST LINN OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS OR PROPERTIES, WHICH (INDIVIDUALLY OR IN THE AGGREGATE)
REASONABLY WOULD BE EXPECTED TO HAVE A LINN MATERIAL ADVERSE EFFECT, WHICH
CHALLENGES THE VALIDITY OF THIS AGREEMENT.


SECTION 3.06.          NO BREACH.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
LINN OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND ALL OTHER AGREEMENTS AND
INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE BASIC
DOCUMENTS, AND COMPLIANCE BY LINN WITH THE TERMS AND PROVISIONS HEREOF AND
THEREOF, DO NOT AND WILL NOT (A) VIOLATE ANY PROVISION OF ANY LAW, GOVERNMENTAL
PERMIT, DETERMINATION OR AWARD HAVING APPLICABILITY TO LINN OR ANY OF ITS

10


--------------------------------------------------------------------------------



SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, (B) CONFLICT WITH OR RESULT
IN A VIOLATION OF ANY PROVISION OF THE CERTIFICATE OF FORMATION OF LINN OR THE
LIMITED LIABILITY COMPANY AGREEMENT OR ANY ORGANIZATIONAL DOCUMENTS OF ANY OF
LINN’S SUBSIDIARIES, (C) REQUIRE ANY CONSENT, APPROVAL OR NOTICE UNDER OR RESULT
IN A VIOLATION OR BREACH OF OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE
OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION) UNDER (I) ANY NOTE, BOND, MORTGAGE, LICENSE, OR
LOAN OR CREDIT AGREEMENT TO WHICH LINN OR ANY OF ITS SUBSIDIARIES IS A PARTY OR
BY WHICH LINN OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES
MAY BE BOUND OR (II) ANY OTHER AGREEMENT, INSTRUMENT OR OBLIGATION, OR (D)
RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT
TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY LINN OR ANY OF ITS
SUBSIDIARIES, EXCEPT IN THE CASES OF CLAUSES (A), (C) AND (D) WHERE SUCH
VIOLATION, DEFAULT, BREACH, TERMINATION, CANCELLATION, FAILURE TO RECEIVE
CONSENT OR APPROVAL, OR ACCELERATION WITH RESPECT TO THE FOREGOING PROVISIONS OF
THIS SECTION 3.06 WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A LINN MATERIAL ADVERSE EFFECT.


SECTION 3.07.          AUTHORITY.  LINN HAS ALL NECESSARY LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED THEREBY; THE EXECUTION, DELIVERY AND PERFORMANCE BY
LINN OF EACH OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED THEREBY, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON ITS PART; AND THE BASIC DOCUMENTS CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF LINN, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
FRAUDULENT TRANSFER AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY
GENERAL PRINCIPLES OF EQUITY.  EXCEPT AS CONTEMPLATED BY THIS AGREEMENT, NO
APPROVAL BY THE UNITHOLDERS IS REQUIRED AS A RESULT OF LINN’S ISSUANCE AND SALE
OF THE PURCHASED CLASS C UNITS OR THE PURCHASED UNITS.


SECTION 3.08.          APPROVALS.  EXCEPT AS CONTEMPLATED BY THIS AGREEMENT OR
AS REQUIRED BY THE COMMISSION IN CONNECTION WITH LINN’S OBLIGATIONS UNDER THE
REGISTRATION RIGHTS AGREEMENT, NO AUTHORIZATION, CONSENT, APPROVAL, WAIVER,
LICENSE, QUALIFICATION OR WRITTEN EXEMPTION FROM, NOR ANY FILING, DECLARATION,
QUALIFICATION OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
LINN OF ANY OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, EXCEPT WHERE THE
FAILURE TO RECEIVE SUCH AUTHORIZATION, CONSENT, APPROVAL, WAIVER, LICENSE,
QUALIFICATION OR WRITTEN EXEMPTION OR TO MAKE SUCH FILING, DECLARATION,
QUALIFICATION OR REGISTRATION WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A LINN MATERIAL ADVERSE EFFECT.


SECTION 3.09.          MLP STATUS.  LINN MET FOR THE TAXABLE YEAR ENDED DECEMBER
31, 2005, AND LINN EXPECTS TO MEET FOR THE TAXABLE YEAR ENDING DECEMBER 31,
2006, THE GROSS INCOME REQUIREMENTS OF SECTION 7704(C)(2) OF THE CODE, AND
ACCORDINGLY LINN IS NOT, AND DOES NOT REASONABLY EXPECT TO BE, TAXED AS A
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES OR FOR APPLICABLE TAX
PURPOSES.  LINN INDICATED IN THE FORM K-1 FOR THE YEAR ENDED DECEMBER 31, 2005,
THAT ITS UNITHOLDERS MAY BE SUBJECT TO STATE INCOME TAXES IN THE FOLLOWING
JURISDICTIONS: NEW YORK, PENNSYLVANIA AND WEST VIRGINIA.


SECTION 3.10.          INVESTMENT COMPANY STATUS.  LINN IS NOT AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

11


--------------------------------------------------------------------------------



 


SECTION 3.11.          OFFERING.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES OF THE PURCHASERS CONTAINED IN THIS AGREEMENT, THE SALE AND
ISSUANCE OF THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS PURSUANT TO THIS
AGREEMENT ARE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND NEITHER LINN NOR ANY AUTHORIZED REPRESENTATIVE ACTING ON ITS BEHALF HAS
TAKEN OR WILL TAKE ANY ACTION HEREAFTER THAT WOULD CAUSE THE LOSS OF SUCH
EXEMPTION.


SECTION 3.12.          CERTAIN FEES.  EXCEPT FOR THE PLACEMENT AGENT FEES, NO
FEES OR COMMISSIONS WILL BE PAYABLE BY LINN TO BROKERS, FINDERS OR INVESTMENT
BANKERS WITH RESPECT TO THE SALE OF ANY OF THE PURCHASED CLASS C UNITS OR THE
PURCHASED UNITS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE PURCHASERS SHALL NOT BE LIABLE FOR ANY SUCH FEES OR
COMMISSIONS.  LINN AGREES THAT IT WILL INDEMNIFY AND HOLD HARMLESS EACH OF THE
PURCHASERS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS OR LIABILITIES FOR
BROKER’S, FINDER’S, PLACEMENT OR OTHER SIMILAR FEES OR COMMISSIONS INCURRED BY
LINN OR ALLEGED TO HAVE BEEN INCURRED BY LINN IN CONNECTION WITH THE SALE OF
PURCHASED CLASS C UNITS OR PURCHASED UNITS OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 3.13.          NO SIDE AGREEMENTS.  EXCEPT FOR THE CONFIDENTIALITY
AGREEMENTS ENTERED INTO BY AND BETWEEN EACH OF THE PURCHASERS AND LINN, THERE
ARE NO OTHER AGREEMENTS BY, AMONG OR BETWEEN LINN OR ITS AFFILIATES, ON THE ONE
HAND, AND ANY OF THE PURCHASERS OR THEIR AFFILIATES, ON THE OTHER HAND, WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY NOR PROMISES OR INDUCEMENTS FOR
FUTURE TRANSACTIONS BETWEEN OR AMONG ANY OF SUCH PARTIES.


SECTION 3.14.          CLASS C UNIT VOTE.  THE AFFIRMATIVE VOTE OF A MAJORITY OF
THE TOTAL VOTES CAST BY THE HOLDERS OF UNITS (WITH THE EXCEPTION OF THE
PURCHASED UNITS, WHICH ARE NOT ENTITLED TO VOTE ACCORDING TO THE RULES OF THE
NASDAQ GLOBAL MARKET) IS THE ONLY APPROVAL REQUIRED TO APPROVE THE CONVERSION OF
CLASS C UNITS INTO UNITS.  AS OF THE DATE OF THIS AGREEMENT AND BASED ON LINN’S
RECORDS OR THIRD PARTY RECORDS, THE PERSONS LISTED ON SCHEDULE 3.14 TO THIS
AGREEMENT ARE THE BENEFICIAL OWNERS OF THE UNITS SET FORTH OPPOSITE SUCH
PERSON’S NAME ON SCHEDULE 3.14 TO THIS AGREEMENT.


SECTION 3.15.          UNITHOLDER VOTING AGREEMENT.  LINN HAS, CONTEMPORANEOUSLY
WITH ENTERING INTO THIS AGREEMENT, ENTERED INTO THE UNITHOLDER VOTING AGREEMENT
IN THE FORM ATTACHED HERETO AS EXHIBIT D.


SECTION 3.16.          INTERNAL ACCOUNTING CONTROLS.  EXCEPT AS DISCLOSED IN THE
LINN SEC DOCUMENTS, LINN AND ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL
ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN
ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


SECTION 3.17.          PREEMPTIVE RIGHTS OR REGISTRATION RIGHTS.  EXCEPT (I) AS
SET FORTH IN THE LIMITED LIABILITY COMPANY AGREEMENT, (II) AS SET FORTH IN THE
OTHER ORGANIZATIONAL DOCUMENTS OF LINN AND ITS SUBSIDIARIES, (III) AS PROVIDED
IN THE BASIC DOCUMENTS OR (IV) FOR EXISTING AWARDS

12


--------------------------------------------------------------------------------



UNDER LINN’S LONG-TERM INCENTIVE PLAN AND MEMORANDUM OF UNDERSTANDING REGARDING
COMPENSATION ARRANGEMENTS, THERE ARE NO PREEMPTIVE RIGHTS OR OTHER RIGHTS TO
SUBSCRIBE FOR OR TO PURCHASE, NOR ANY RESTRICTION UPON THE VOTING OR TRANSFER
OF, ANY CAPITAL STOCK OR LIMITED LIABILITY COMPANY OR MEMBERSHIP INTERESTS OF
LINN OR ANY OF ITS SUBSIDIARIES, IN EACH CASE PURSUANT TO ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH ANY OF SUCH PERSONS IS A PARTY OR BY WHICH ANY ONE OF THEM
MAY BE BOUND.  NONE OF THE EXECUTION OF THIS AGREEMENT, THE ISSUANCE OF THE
PURCHASED CLASS C UNITS OR THE PURCHASED UNITS AS CONTEMPLATED BY THIS AGREEMENT
OR THE CONVERSION OF THE CLASS C UNITS INTO UNITS GIVES RISE TO ANY RIGHTS FOR
OR RELATING TO THE REGISTRATION OF ANY SECURITIES OF LINN, OTHER THAN PURSUANT
TO THE REGISTRATION RIGHTS AGREEMENT.


SECTION 3.18.          INSURANCE.  LINN AND ITS SUBSIDIARIES ARE INSURED AGAINST
SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS LINN BELIEVES IN ITS SOLE
DISCRETION TO BE PRUDENT FOR ITS BUSINESSES.  LINN DOES NOT HAVE ANY REASON TO
BELIEVE THAT IT OR ANY SUBSIDIARY WILL NOT BE ABLE TO RENEW ITS EXISTING
INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR
COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS.


SECTION 3.19.          ACKNOWLEDGMENT REGARDING PURCHASE OF PURCHASED UNITS AND
PURCHASED CLASS C UNITS.  LINN ACKNOWLEDGES AND AGREES THAT (I) EACH OF THE
PURCHASERS IS PARTICIPATING IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER BASIC DOCUMENTS AT LINN’S REQUEST AND LINN HAS CONCLUDED THAT SUCH
PARTICIPATION IS IN LINN’S BEST INTEREST AND IS CONSISTENT WITH LINN’S
OBJECTIVES AND (II) EACH OF THE PURCHASERS IS ACTING SOLELY IN THE CAPACITY OF
AN ARM’S LENGTH PURCHASER.  LINN FURTHER ACKNOWLEDGES THAT NO PURCHASER IS
ACTING OR HAS ACTED AS AN ADVISOR, AGENT OR FIDUCIARY OF LINN (OR IN ANY SIMILAR
CAPACITY) WITH RESPECT TO THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS AND ANY
ADVICE GIVEN BY ANY PURCHASER OR ANY OF ITS RESPECTIVE REPRESENTATIVES IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS IS MERELY INCIDENTAL
TO THE PURCHASERS’ PURCHASE OF PURCHASED UNITS AND PURCHASED CLASS C UNITS. 
LINN FURTHER REPRESENTS TO EACH PURCHASER THAT LINN’S DECISION TO ENTER INTO
THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY LINN AND ITS REPRESENTATIVES.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to Linn with
respect to itself, on and as of the date of this Agreement and on and as of the
Closing Date, as follows:


SECTION 4.01.          VALID EXISTENCE.  SUCH PURCHASER (I) IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS RESPECTIVE
JURISDICTION OF ORGANIZATION AND (II) HAS ALL REQUISITE POWER, AND HAS ALL
MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS,
NECESSARY TO OWN ITS PROPERTIES AND CARRY ON ITS BUSINESS AS ITS BUSINESS IS NOW
BEING CONDUCTED, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT HAVE AND WOULD NOT REASONABLY
BE EXPECTED TO HAVE A PURCHASER MATERIAL ADVERSE EFFECT.


SECTION 4.02.          NO BREACH.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH PURCHASER OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND ALL OTHER
AGREEMENTS AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, AND

13


--------------------------------------------------------------------------------



COMPLIANCE BY SUCH PURCHASER WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF
AND THE PURCHASE OF THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS BY SUCH
PURCHASER DO NOT AND WILL NOT (A) VIOLATE ANY PROVISION OF ANY LAW, GOVERNMENTAL
PERMIT, DETERMINATION OR AWARD HAVING APPLICABILITY TO SUCH PURCHASER OR ANY OF
ITS PROPERTIES, (B) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF
THE ORGANIZATIONAL DOCUMENTS OF SUCH PURCHASER OR (C) REQUIRE ANY CONSENT (OTHER
THAN STANDARD INTERNAL CONSENTS), APPROVAL OR NOTICE UNDER OR RESULT IN A
VIOLATION OR BREACH OF OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF
TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION) UNDER (I) ANY NOTE, BOND, MORTGAGE, LICENSE, OR LOAN OR CREDIT
AGREEMENT TO WHICH SUCH PURCHASER IS A PARTY OR BY WHICH SUCH PURCHASER OR ANY
OF ITS PROPERTIES MAY BE BOUND OR (II) ANY OTHER SUCH AGREEMENT, INSTRUMENT OR
OBLIGATION, EXCEPT IN THE CASE OF CLAUSES (A) AND (C) WHERE SUCH VIOLATION,
DEFAULT, BREACH, TERMINATION, CANCELLATION, FAILURE TO RECEIVE CONSENT OR
APPROVAL, OR ACCELERATION WITH RESPECT TO THE FOREGOING PROVISIONS OF THIS
SECTION 4.02 WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A PURCHASER MATERIAL ADVERSE EFFECT.


SECTION 4.03.          INVESTMENT.  THE PURCHASED CLASS C UNITS AND THE
PURCHASED UNITS ARE BEING ACQUIRED FOR SUCH PURCHASER’S OWN ACCOUNT, OR THE
ACCOUNTS OF CLIENTS FOR WHOM SUCH PURCHASER EXERCISES DISCRETIONARY INVESTMENT
AUTHORITY (ALL OF WHOM SUCH PURCHASER REPRESENTS AND WARRANTS ARE “ACCREDITED
INVESTORS” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED BY THE
COMMISSION PURSUANT TO THE SECURITIES ACT), NOT AS A NOMINEE OR AGENT, AND WITH
NO PRESENT INTENTION OF DISTRIBUTING THE PURCHASED CLASS C UNITS OR THE
PURCHASED UNITS OR ANY PART THEREOF, AND SUCH PURCHASER HAS NO PRESENT INTENTION
OF SELLING OR GRANTING ANY PARTICIPATION IN OR OTHERWISE DISTRIBUTING THE SAME
IN ANY TRANSACTION IN VIOLATION OF THE SECURITIES LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE, WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT AT
ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE PURCHASED CLASS
C UNITS OR THE PURCHASED UNITS UNDER A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNDER AN EXEMPTION FROM
SUCH REGISTRATION AVAILABLE THEREUNDER (INCLUDING, IF AVAILABLE, RULE 144
PROMULGATED THEREUNDER).  IF SUCH PURCHASER SHOULD IN THE FUTURE DECIDE TO
DISPOSE OF ANY OF THE PURCHASED CLASS C UNITS OR THE PURCHASED UNITS, SUCH
PURCHASER UNDERSTANDS AND AGREES (A) THAT IT MAY DO SO ONLY (I) IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW, AS THEN IN EFFECT,
OR PURSUANT TO AN EXEMPTION THEREFROM OR (II) IN THE MANNER CONTEMPLATED BY ANY
REGISTRATION STATEMENT PURSUANT TO WHICH SUCH SECURITIES ARE BEING OFFERED, AND
(B) THAT STOP-TRANSFER INSTRUCTIONS TO THAT EFFECT WILL BE IN EFFECT WITH
RESPECT TO SUCH SECURITIES.  NOTWITHSTANDING THE FOREGOING, EACH PURCHASER MAY
AT ANY TIME ENTER INTO ONE OR MORE TOTAL RETURN SWAPS WITH RESPECT TO SUCH
PURCHASER’S PURCHASED CLASS C UNITS OR PURCHASED UNITS WITH A THIRD PARTY
PROVIDED THAT SUCH TRANSACTIONS ARE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO GOLDMAN, SACHS &
CO., THE RESTRICTIONS CONTAINED IN THIS SECTION 4.03 SHALL ONLY APPLY TO THE
GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED, AND SHALL NOT
RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF GOLDMAN, SACHS & CO.
OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP,
AS CURRENTLY CONFIGURED.


SECTION 4.04.          NATURE OF PURCHASER.  SUCH PURCHASER REPRESENTS AND
WARRANTS TO, AND COVENANTS AND AGREES WITH, LINN THAT (A) IT IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED BY THE
COMMISSION PURSUANT TO THE SECURITIES ACT AND (B) BY REASON OF ITS BUSINESS AND
FINANCIAL EXPERIENCE IT HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN
BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS

14


--------------------------------------------------------------------------------



OF THE PROSPECTIVE INVESTMENT IN THE PURCHASED CLASS C UNITS AND THE PURCHASED
UNITS, IS ABLE TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT AND, AT THE PRESENT
TIME, WOULD BE ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


SECTION 4.05.          RECEIPT OF INFORMATION; AUTHORIZATION.  SUCH PURCHASER
ACKNOWLEDGES THAT IT HAS (A) HAD ACCESS TO THE LINN SEC DOCUMENTS, (B) HAD
ACCESS TO INFORMATION REGARDING THE STALLION ACQUISITION AND ITS POTENTIAL
EFFECT ON LINN’S OPERATIONS AND FINANCIAL RESULTS AND (C) BEEN PROVIDED A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM
REPRESENTATIVES OF LINN REGARDING SUCH MATTERS.


SECTION 4.06.          RESTRICTED SECURITIES.  SUCH PURCHASER UNDERSTANDS THAT
THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS IT IS PURCHASING ARE
CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE FEDERAL SECURITIES LAWS
INASMUCH AS THEY ARE BEING ACQUIRED FROM LINN IN A TRANSACTION NOT INVOLVING A
PUBLIC OFFERING AND THAT UNDER SUCH LAWS AND APPLICABLE REGULATIONS SUCH
SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE SECURITIES ACT ONLY IN
CERTAIN LIMITED CIRCUMSTANCES.  IN THIS CONNECTION, PURCHASER REPRESENTS THAT IT
IS KNOWLEDGEABLE WITH RESPECT TO RULE 144 OF THE COMMISSION PROMULGATED UNDER
THE SECURITIES ACT.


SECTION 4.07.          CERTAIN FEES.  NO FEES OR COMMISSIONS WILL BE PAYABLE BY
SUCH PURCHASER TO BROKERS, FINDERS OR INVESTMENT BANKERS WITH RESPECT TO THE
SALE OF ANY OF THE PURCHASED CLASS C UNITS OR THE PURCHASED UNITS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  LINN WILL NOT
BE LIABLE FOR ANY SUCH FEES OR COMMISSIONS.  SUCH PURCHASER AGREES, SEVERALLY
AND NOT JOINTLY WITH THE OTHER PURCHASERS, THAT IT WILL INDEMNIFY AND HOLD
HARMLESS LINN FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS OR LIABILITIES FOR
BROKER’S, FINDER’S, PLACEMENT OR OTHER SIMILAR FEES OR COMMISSIONS INCURRED BY
SUCH PURCHASER OR ALLEGED TO HAVE BEEN INCURRED BY SUCH PURCHASER IN CONNECTION
WITH THE PURCHASE OF PURCHASED CLASS C UNITS OR PURCHASED UNITS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 4.08.          LEGEND.  IT IS UNDERSTOOD THAT THE CERTIFICATES
EVIDENCING THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS AND THE
CERTIFICATES EVIDENCING THE UNITS ISSUABLE UPON CONVERSION OF THE PURCHASED
CLASS C UNITS INITIALLY WILL BEAR THE FOLLOWING LEGEND: “THESE SECURITIES HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN
THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE
144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER
SUCH ACT.”


SECTION 4.09.          NO SIDE AGREEMENTS.  EXCEPT FOR THE CONFIDENTIALITY
AGREEMENTS ENTERED INTO BY AND BETWEEN SUCH PURCHASER AND LINN, THERE ARE NO
OTHER AGREEMENTS BY, AMONG OR BETWEEN LINN OR ITS AFFILIATES, ON THE ONE HAND,
AND SUCH PURCHASER OR ITS AFFILIATES, ON THE OTHER HAND, WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY NOR PROMISES OR INDUCEMENTS FOR FUTURE
TRANSACTIONS BETWEEN OR AMONG ANY OF SUCH PARTIES.  NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO GOLDMAN, SACHS & CO., THE REPRESENTATION MADE IN THIS
SECTION 4.09 IS MADE ONLY BY THE GOLDMAN SACHS PRINCIPAL STRATEGIES

15


--------------------------------------------------------------------------------



GROUP, AS CURRENTLY CONFIGURED, AND DOES NOT APPLY TO GOLDMAN, SACHS & CO. OR
ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS
CURRENTLY CONFIGURED.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO LEHMAN
BROTHERS INC., THE REPRESENTATION MADE IN THIS SECTION 4.09 IS MADE ONLY BY
LEHMAN BROTHERS MLP PARTNERS, L.P., AS CURRENTLY CONFIGURED, AND DOES NOT APPLY
TO LEHMAN BROTHERS INC. OR ANY OF ITS AFFILIATES, OTHER THAN LEHMAN BROTHERS MLP
PARTNERS, L.P., AS CURRENTLY CONFIGURED.


ARTICLE V
COVENANTS


SECTION 5.01.          SHAREHOLDER VOTE WITH RESPECT TO CONVERSION.

(a)           Linn shall, in accordance with applicable Law and the Limited
Liability Company Agreement, take all action necessary to convene a meeting of
its Unitholders to consider and vote upon the conversion of the Class C Units
into Units as soon as practicable, but in any event not later than June 30,
2007.  Subject to fiduciary duties under applicable Law, the Board of Directors
shall, in connection with such meeting, recommend approval of the conversion of
the Class C Units into Units and shall take all other lawful action to solicit
the approval of the conversion of the Class C Units into Units by the
Unitholders, except that Linn may, but shall not be required to, hire any proxy
solicitation firm in connection with such meeting.

(b)           If the conversion of the Class C Units into Units is not approved
by the Unitholders at the meeting contemplated by Section 5.01(a), upon written
notice from the Purchasers holding a majority of the Class C Units, Linn shall
be obligated to convene another meeting of its Unitholders on the terms set
forth in Section 5.01(a) (except that such meeting shall take place no later
than 90 days after the meeting contemplated by Section 5.01(a)), and the Board
of Directors shall again be obligated to take the actions set forth in Section
5.01(a) with respect to such meeting.  If the approval of Linn’s Unitholders is
not obtained at this second meeting of Unitholders, then Linn shall be obligated
to include the conversion of Class C Units into Units as a proposal to be voted
upon at no more than two subsequent meetings of its Unitholders within 90 days
after the preceding meeting, and its Board of Directors shall remain obligated
to take the actions set forth in Section 5.01(a) with respect to each such
meeting.


SECTION 5.02.          SUBSEQUENT PUBLIC OFFERINGS.  WITHOUT THE WRITTEN CONSENT
OF THE HOLDERS OF A MAJORITY OF THE PURCHASED CLASS C UNITS AND THE PURCHASED
UNITS, TAKEN AS A WHOLE, FROM THE DATE OF THIS AGREEMENT UNTIL THE LOCK-UP DATE,
LINN SHALL NOT, AND SHALL CAUSE ITS DIRECTORS, OFFICERS AND AFFILIATES NOT TO,
GRANT, ISSUE OR SELL ANY UNITS, CLASS B UNITS (EXCEPT AS PERMITTED UNDER THE
TRANSACTION DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE AND SALE OF THE
CLASS B UNITS) OR CLASS C UNITS OR OTHER EQUITY OR VOTING SECURITIES OF LINN,
ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE THEREFOR OR TAKE ANY OTHER
ACTION THAT MAY RESULT IN THE ISSUANCE OF ANY OF THE FOREGOING, OTHER THAN (I)
THE ISSUANCE OF THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS, (II) THE
ISSUANCE OF AWARDS (AS DEFINED IN LINN’S LONG-TERM INCENTIVE PLAN) OR THE
ISSUANCE OF UNITS UPON THE EXERCISE OF OPTIONS TO PURCHASE UNITS GRANTED
PURSUANT TO LINN’S EXISTING (A) LONG-TERM INCENTIVE PLAN OR (B) MEMORANDUM OF
UNDERSTANDING REGARDING COMPENSATION ARRANGEMENTS FOR MEMBERS OF ITS BOARD OF
DIRECTORS, (III) THE ISSUANCE OR SALE OF UP TO AN AGGREGATE OF 15,000,000 UNITS
ISSUED OR SOLD IN A REGISTERED PUBLIC OFFERING TO FINANCE FUTURE ACQUISITIONS
THAT ARE ACCRETIVE TO CASH FLOW PER UNIT (OR THE REPAYMENT OF INDEBTEDNESS
INCURRED IN CONNECTION WITH SUCH ACCRETIVE ACQUISITIONS) AT A PRICE NO LESS THAN
110% OF THE UNIT

16


--------------------------------------------------------------------------------



PRICE OR CLASS C UNIT PRICE, AS THE CASE MAY BE, OR IN A PRIVATE OFFERING TO
FINANCE FUTURE ACQUISITIONS THAT ARE ACCRETIVE TO CASH FLOW PER UNIT (OR THE
REPAYMENT OF INDEBTEDNESS INCURRED IN CONNECTION WITH SUCH ACCRETIVE
ACQUISITIONS) AT A PRICE NO LESS THAN 105% OF THE UNIT PRICE OR CLASS C UNIT
PRICE, AS THE CASE MAY BE, (IV) THE ISSUANCE OF UP TO 5,000,000 UNITS AS
PURCHASE PRICE CONSIDERATION IN CONNECTION WITH FUTURE ACQUISITIONS THAT ARE
ACCRETIVE TO CASH FLOW PER UNIT AND (V) THE ISSUANCE BY LINN (OR A NEWLY FORMED
FINANCE CORPORATION) OF NOTES HAVING AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$150,000,000, WHICH NOTES MAY BE CONVERTED TO UNITS AT A CONVERSION PREMIUM OF
NOT LESS THAN 120% OF THE AVERAGE CLOSING PRICE OF THE UNITS FOR THE TEN (10)
TRADING DAYS IMMEDIATELY PRECEDING THE DATE OF THE ISSUANCE OF SUCH NOTES. 
NOTWITHSTANDING THE FOREGOING, LINN SHALL NOT, AND SHALL CAUSE ITS DIRECTORS,
OFFICERS AND AFFILIATES NOT TO, SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY
ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH
THE SALE OF THE PURCHASED CLASS C UNITS OR THE PURCHASED UNITS IN A MANNER THAT
WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE
PURCHASED CLASS C UNITS OR THE PURCHASED UNITS TO THE PURCHASERS.


SECTION 5.03.          VOTE FOR CONVERSION OF CLASS C UNITS.  AT ANY MEETING
(INCLUDING ADJOURNMENTS OR POSTPONEMENTS THEREOF) OF LINN’S UNITHOLDERS HELD TO
CONSIDER APPROVAL OF THE CONVERSION OF THE CLASS C UNITS INTO UNITS (INCLUDING
THE SPECIAL MEETING OF UNITHOLDERS CONTEMPLATED BY SECTION 5.01), EACH OF THE
PURCHASERS AGREES TO VOTE ALL OF ITS UNITS, WITH THE EXCEPTION OF THE PURCHASED
UNITS, WHICH ARE NOT ENTITLED TO VOTE ACCORDING TO THE RULES OF THE NASDAQ
GLOBAL MARKET, IN FAVOR OF THE CONVERSION OF THE CLASS C UNITS INTO UNITS. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO GOLDMAN, SACHS & CO., THE
RESTRICTIONS CONTAINED IN THIS SECTION 5.03 SHALL ONLY APPLY TO THE GOLDMAN
SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED, AND SHALL NOT
RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF GOLDMAN, SACHS & CO.
OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP,
AS CURRENTLY CONFIGURED.


SECTION 5.04.          PURCHASER LOCK-UP.  WITHOUT THE PRIOR WRITTEN CONSENT OF
LINN, EACH PURCHASER AGREES THAT FROM AND AFTER THE CLOSING IT WILL NOT SELL ANY
OF ITS PURCHASED CLASS C UNITS OR PURCHASED UNITS PRIOR TO THE LOCK-UP DATE;
PROVIDED, HOWEVER, THAT EACH PURCHASER MAY: (I) ENTER INTO ONE OR MORE TOTAL
RETURN SWAPS OR SIMILAR TRANSACTIONS AT ANY TIME WITH RESPECT TO THE PURCHASED
CLASS C UNITS OR THE PURCHASED UNITS PURCHASED BY SUCH PURCHASER; OR (II)
TRANSFER ITS PURCHASED CLASS C UNITS OR PURCHASED UNITS TO AN AFFILIATE OF SUCH
PURCHASER OR TO ANY OTHER PURCHASER OR AN AFFILIATE OF SUCH OTHER PURCHASER
PROVIDED THAT SUCH AFFILIATE AGREES TO THE RESTRICTIONS IN THIS SECTION 5.04. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO GOLDMAN, SACHS & CO., THE
RESTRICTIONS CONTAINED IN THIS SECTION 5.04 SHALL ONLY APPLY TO THE GOLDMAN
SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED, AND SHALL NOT
RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF GOLDMAN, SACHS & CO.
OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP,
AS CURRENTLY CONFIGURED.


SECTION 5.05.          TAKING OF NECESSARY ACTION.  EACH OF THE PARTIES HERETO
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS PROMPTLY TO TAKE OR CAUSE TO BE
TAKEN ALL ACTION AND PROMPTLY TO DO OR CAUSE TO BE DONE ALL THINGS NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAW AND REGULATIONS TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, LINN AND EACH PURCHASER WILL, AND LINN SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAKE ALL FILINGS AND
OBTAIN ALL CONSENTS OF GOVERNMENTAL AUTHORITIES THAT MAY BE NECESSARY OR, IN THE
REASONABLE OPINION OF THE

17


--------------------------------------------------------------------------------



PURCHASERS OR LINN, AS THE CASE MAY BE, ADVISABLE FOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS.


SECTION 5.06.          NON-DISCLOSURE; INTERIM PUBLIC FILINGS.  LINN SHALL, ON
OR BEFORE 8:30 A.M., NEW YORK TIME, ON THE FIRST BUSINESS DAY FOLLOWING
EXECUTION OF THIS AGREEMENT, ISSUE A PRESS RELEASE ACCEPTABLE TO THE PURCHASERS
DISCLOSING ALL MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY, BUT
EXCLUDING THE MATERIAL TERMS OF THE BASIC DOCUMENTS.  BEFORE 8:30 A.M., NEW YORK
TIME, ON THE FIRST BUSINESS DAY FOLLOWING THE CLOSING DATE, LINN SHALL FILE A
CURRENT REPORT ON FORM 8-K WITH THE COMMISSION (THE “8-K FILING”) DESCRIBING THE
TERMS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS AND INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THIS
AGREEMENT AND THE OTHER BASIC DOCUMENTS, IN THE FORM REQUIRED BY THE EXCHANGE
ACT.  THEREAFTER, LINN SHALL TIMELY FILE ANY FILINGS AND NOTICES REQUIRED BY THE
COMMISSION OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND PROVIDE COPIES THEREOF TO THE PURCHASERS PROMPTLY AFTER FILING. 
EXCEPT WITH RESPECT TO THE 8-K FILING AND THE PRESS RELEASE REFERENCED ABOVE (A
COPY OF WHICH WILL BE PROVIDED TO THE PURCHASERS FOR THEIR REVIEW AS EARLY AS
PRACTICABLE PRIOR TO ITS FILING), LINN SHALL, AT LEAST TWO BUSINESS DAYS PRIOR
TO THE FILING OR DISSEMINATION OF ANY DISCLOSURE REQUIRED BY THIS SECTION 5.06,
PROVIDE A COPY THEREOF TO THE PURCHASERS FOR THEIR REVIEW.  LINN AND THE
PURCHASERS SHALL CONSULT WITH EACH OTHER IN ISSUING ANY PRESS RELEASES OR
OTHERWISE MAKING PUBLIC STATEMENTS OR FILINGS AND OTHER COMMUNICATIONS WITH THE
COMMISSION OR ANY REGULATORY AGENCY OR THE NASDAQ GLOBAL MARKET (OR OTHER
EXCHANGE ON WHICH SECURITIES OF LINN ARE LISTED OR TRADED) WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER PARTY SHALL ISSUE ANY SUCH PRESS
RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT, FILING OR OTHER
COMMUNICATION WITHOUT THE PRIOR CONSENT OF THE OTHER, EXCEPT IF SUCH DISCLOSURE
IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE
THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT, FILING OR OTHER
COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, LINN SHALL NOT PUBLICLY DISCLOSE
THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER IN ANY PRESS
RELEASE, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER EXCEPT TO THE
EXTENT THE NAMES OF THE PURCHASERS ARE INCLUDED IN THIS AGREEMENT AS FILED AS AN
EXHIBIT TO THE 8-K FILING AND THE PRESS RELEASE REFERRED TO IN THE FIRST
SENTENCE ABOVE.  LINN SHALL NOT, AND SHALL CAUSE EACH OF ITS RESPECTIVE
REPRESENTATIVES NOT TO, PROVIDE ANY PURCHASER WITH ANY MATERIAL NON-PUBLIC
INFORMATION REGARDING LINN FROM AND AFTER THE ISSUANCE OF THE ABOVE-REFERENCED
PRESS RELEASE WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH PURCHASER.


SECTION 5.07.          USE OF PROCEEDS.  LINN SHALL USE THE COLLECTIVE PROCEEDS
FROM THE SALE OF THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS TO
PARTIALLY FINANCE THE STALLION ACQUISITION.


SECTION 5.08.          CLASS C AMENDMENT.  LINN SHALL CAUSE THE CLASS C
AMENDMENT TO BE ADOPTED IMMEDIATELY PRIOR TO THE ISSUANCE AND SALE OF THE CLASS
C UNITS CONTEMPLATED BY THIS AGREEMENT.


SECTION 5.09.          TAX INFORMATION.  LINN SHALL COOPERATE WITH THE
PURCHASERS AND PROVIDE THE PURCHASERS WITH ANY REASONABLY REQUESTED TAX
INFORMATION RELATED TO THEIR OWNERSHIP OF THE PURCHASED UNITS AND THE PURCHASED
CLASS C UNITS.

18


--------------------------------------------------------------------------------



ARTICLE VI
CLOSING CONDITIONS


SECTION 6.01.          CONDITIONS TO THE CLOSING.


(A)           MUTUAL CONDITIONS.  THE RESPECTIVE OBLIGATION OF EACH PARTY TO
CONSUMMATE THE PURCHASE AND ISSUANCE AND SALE OF THE PURCHASED UNITS AND THE
PURCHASED CLASS C UNITS SHALL BE SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE
CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE
WAIVED BY A PARTICULAR PARTY ON BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN
PART, TO THE EXTENT PERMITTED BY APPLICABLE LAW):

(I)            NO LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, AND NO ACTION
SHALL HAVE BEEN TAKEN, BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
WHICH TEMPORARILY, PRELIMINARILY OR PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR
OTHERWISE PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR MAKES THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL;

(II)           THERE SHALL NOT BE PENDING ANY ACTION BY ANY GOVERNMENTAL
AUTHORITY SEEKING TO RESTRAIN, PRECLUDE, ENJOIN OR PROHIBIT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; AND

(III)          LINN SHALL HAVE CONSUMMATED THE STALLION ACQUISITION
SUBSTANTIALLY ON THE TERMS SET FORTH IN THE STALLION ACQUISITION AGREEMENT
EXECUTED ON THE DATE HEREOF.


(B)           EACH PURCHASER’S CONDITIONS.  THE RESPECTIVE OBLIGATION OF EACH
PURCHASER TO CONSUMMATE THE PURCHASE OF ITS PURCHASED UNITS AND PURCHASED CLASS
C UNITS SHALL BE SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF
EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A
PARTICULAR PURCHASER ON BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE
EXTENT PERMITTED BY APPLICABLE LAW):

(I)            LINN SHALL HAVE PERFORMED AND COMPLIED WITH THE COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT IN ALL MATERIAL RESPECTS THAT ARE
REQUIRED TO BE PERFORMED AND COMPLIED WITH BY LINN ON OR PRIOR TO THE CLOSING
DATE;

(II)           THE REPRESENTATIONS AND WARRANTIES OF LINN CONTAINED IN THIS
AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR LINN MATERIAL ADVERSE EFFECT
SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL OTHER
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A SPECIFIC
DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);

(III)          SINCE THE DATE OF THIS AGREEMENT, NO LINN MATERIAL ADVERSE EFFECT
SHALL HAVE OCCURRED AND BE CONTINUING;

(IV)          LINN SHALL HAVE ADOPTED THE CLASS C AMENDMENT IN ALL MATERIAL
RESPECTS IN THE FORM ATTACHED AS EXHIBIT A TO THIS AGREEMENT;

19


--------------------------------------------------------------------------------


 

(V)           LINN SHALL HAVE SUBMITTED TO THE NASDAQ GLOBAL MARKET A
NOTIFICATION FORM: LISTING OF ADDITIONAL UNITS WITH RESPECT TO THE PURCHASED
UNITS AND THE UNITS UNDERLYING THE PURCHASED CLASS C UNITS AND NO NOTICE OF
DELISTING FROM THE NASDAQ GLOBAL MARKET SHALL HAVE BEEN RECEIVED BY LINN WITH
RESPECT TO THE UNITS;

(VI)          LINN SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO THE
PURCHASERS AT THE CLOSING, LINN’S CLOSING DELIVERIES DESCRIBED IN SECTION 6.02
OF THIS AGREEMENT; AND

(VII)         THE UNITHOLDER VOTING AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


(C)           LINN’S CONDITIONS.  THE OBLIGATION OF LINN TO CONSUMMATE THE SALE
OF THE PURCHASED UNITS TO EACH OF THE PURCHASERS SHALL BE SUBJECT TO THE
SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS WITH
RESPECT TO EACH PURCHASER INDIVIDUALLY AND NOT THE PURCHASERS JOINTLY (WHICH MAY
BE WAIVED BY LINN IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY
APPLICABLE LAW):

(I)            EACH PURCHASER SHALL HAVE PERFORMED AND COMPLIED WITH THE
COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT IN ALL MATERIAL RESPECTS
THAT ARE REQUIRED TO BE PERFORMED AND COMPLIED WITH BY THAT PURCHASER ON OR
PRIOR TO THE CLOSING DATE;

(II)           THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER CONTAINED IN
THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR PURCHASER MATERIAL ADVERSE
EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL
OTHER REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A SPECIFIC
DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);

(III)          SINCE THE DATE OF THIS AGREEMENT, NO PURCHASER MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED AND BE CONTINUING; AND

(IV)          EACH PURCHASER SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO
LINN AT THE CLOSING, SUCH PURCHASER’S CLOSING DELIVERIES DESCRIBED IN SECTION
6.03 OF THIS AGREEMENT.


SECTION 6.02.          LINN DELIVERIES.  AT THE CLOSING, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, LINN WILL DELIVER, OR CAUSE TO BE DELIVERED,
TO EACH PURCHASER:


(A)           THE PURCHASED UNITS AND THE PURCHASED CLASS C UNITS BY DELIVERING
CERTIFICATES (BEARING THE LEGEND SET FORTH IN SECTION 4.08) EVIDENCING SUCH
PURCHASED UNITS AND SUCH PURCHASED CLASS C UNITS AT THE CLOSING, ALL FREE AND
CLEAR OF ANY LIENS, ENCUMBRANCES OR INTERESTS OF ANY OTHER PARTY;


(B)           THE OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT E;

20


--------------------------------------------------------------------------------



 


(C)           OPINIONS ADDRESSED TO THE PURCHASERS FROM OUTSIDE LEGAL COUNSEL TO
LINN AND FROM THE GENERAL COUNSEL OF LINN, EACH DATED THE CLOSING DATE,
SUBSTANTIALLY SIMILAR IN SUBSTANCE TO THE FORM OF OPINIONS ATTACHED TO THIS
AGREEMENT AS EXHIBIT B;


(D)           THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT C, WHICH SHALL HAVE BEEN DULY EXECUTED BY
LINN;


(E)           A CERTIFICATE OF THE SECRETARY OF LINN DATED AS OF THE CLOSING
DATE, AS TO CERTAIN MATTERS;


(F)            A CERTIFICATE DATED AS OF A RECENT DATE OF THE SECRETARY OF STATE
OF THE STATE OF DELAWARE WITH RESPECT TO THE DUE ORGANIZATION AND GOOD STANDING
IN THE STATE OF DELAWARE OF LINN; AND


(G)           A RECEIPT, DATED THE CLOSING DATE, EXECUTED BY LINN AND DELIVERED
TO EACH PURCHASER CERTIFYING THAT LINN HAS RECEIVED THE PURCHASE PRICE WITH
RESPECT TO THE PURCHASED CLASS C UNITS AND THE PURCHASED UNITS ISSUED AND SOLD
TO ALL PURCHASERS.


SECTION 6.03.          PURCHASER DELIVERIES.  AT THE CLOSING, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, EACH PURCHASER WILL DELIVER, OR CAUSE TO
BE DELIVERED, TO LINN:


(A)           PAYMENT TO LINN OF SUCH PURCHASER’S COMMITMENT AMOUNT BY WIRE
TRANSFER(S) OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY LINN IN
WRITING AT LEAST TWO (2) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS SHALL BE
AGREEABLE TO ALL PARTIES HERETO) PRIOR TO THE CLOSING;


(B)           THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT C, WHICH SHALL HAVE BEEN DULY EXECUTED BY
SUCH PURCHASER; AND


(C)           AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT F.


ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES


SECTION 7.01.          INDEMNIFICATION BY LINN.  LINN AGREES TO INDEMNIFY EACH
PURCHASER AND ITS REPRESENTATIVES (COLLECTIVELY, “PURCHASER RELATED PARTIES”)
FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL ACTIONS, SUITS,
PROCEEDINGS (INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES), DEMANDS AND
CAUSES OF ACTION, AND, IN CONNECTION THEREWITH, AND PROMPTLY UPON DEMAND, PAY
AND REIMBURSE EACH OF THEM FOR ALL COSTS, LOSSES, LIABILITIES, DAMAGES OR
EXPENSES OF ANY KIND OR NATURE WHATSOEVER, INCLUDING THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL AND ALL OTHER REASONABLE EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH MATTER
THAT MAY BE INCURRED BY THEM OR ASSERTED AGAINST OR INVOLVE ANY OF THEM AS A
RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED
USE BY LINN OF THE PROCEEDS OF ANY SALE OF THE PURCHASED CLASS C UNITS OR THE
PURCHASED UNITS OR (II) THE BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR
COVENANTS OF LINN CONTAINED HEREIN; PROVIDED THAT SUCH CLAIM FOR INDEMNIFICATION
RELATING TO A BREACH OF A REPRESENTATION OR WARRANTY IS MADE PRIOR TO THE
EXPIRATION OF SUCH REPRESENTATION OR WARRANTY.

21


--------------------------------------------------------------------------------



 


SECTION 7.02.          INDEMNIFICATION BY PURCHASERS.  EACH PURCHASER AGREES,
SEVERALLY AND NOT JOINTLY, TO INDEMNIFY LINN AND ITS REPRESENTATIVES
(COLLECTIVELY, “LINN RELATED PARTIES”) FROM, AND HOLD EACH OF THEM HARMLESS
AGAINST, ANY AND ALL ACTIONS, SUITS, PROCEEDINGS (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES), DEMANDS AND CAUSES OF ACTION, AND, IN CONNECTION
THEREWITH, AND PROMPTLY UPON DEMAND, PAY AND REIMBURSE EACH OF THEM FOR ALL
COSTS, LOSSES, LIABILITIES, DAMAGES OR EXPENSES OF ANY KIND OR NATURE
WHATSOEVER, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL
OTHER REASONABLE EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING
OR PREPARING TO DEFEND ANY SUCH MATTER THAT MAY BE INCURRED BY THEM OR ASSERTED
AGAINST OR INVOLVE ANY OF THEM AS A RESULT OF, ARISING OUT OF OR IN ANY WAY
RELATED TO THE BREACH OF ANY OF THE COVENANTS OF SUCH PURCHASER CONTAINED
HEREIN.


SECTION 7.03.          INDEMNIFICATION PROCEDURE.  PROMPTLY AFTER ANY LINN
RELATED PARTY OR PURCHASER RELATED PARTY (HEREINAFTER, THE “INDEMNIFIED PARTY”)
HAS RECEIVED NOTICE OF ANY INDEMNIFIABLE CLAIM HEREUNDER, OR THE COMMENCEMENT OF
ANY ACTION OR PROCEEDING BY A THIRD PARTY, WHICH THE INDEMNIFIED PARTY BELIEVES
IN GOOD FAITH IS AN INDEMNIFIABLE CLAIM UNDER THIS AGREEMENT, THE INDEMNIFIED
PARTY SHALL GIVE THE INDEMNITOR HEREUNDER (THE “INDEMNIFYING PARTY”) WRITTEN
NOTICE OF SUCH CLAIM OR THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING, BUT
FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY LIABILITY IT MAY HAVE TO SUCH INDEMNIFIED PARTY HEREUNDER EXCEPT
TO THE EXTENT THAT THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED BY SUCH
FAILURE.  SUCH NOTICE SHALL STATE THE NATURE AND THE BASIS OF SUCH CLAIM TO THE
EXTENT THEN KNOWN.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO DEFEND AND
SETTLE, AT ITS OWN EXPENSE AND BY ITS OWN COUNSEL WHO SHALL BE REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY, ANY SUCH MATTER AS LONG AS THE INDEMNIFYING
PARTY PURSUES THE SAME DILIGENTLY AND IN GOOD FAITH.  IF THE INDEMNIFYING PARTY
UNDERTAKES TO DEFEND OR SETTLE, IT SHALL PROMPTLY NOTIFY THE INDEMNIFIED PARTY
OF ITS INTENTION TO DO SO, AND THE INDEMNIFIED PARTY SHALL COOPERATE WITH THE
INDEMNIFYING PARTY AND ITS COUNSEL IN ALL COMMERCIALLY REASONABLE RESPECTS IN
THE DEFENSE THEREOF AND THE SETTLEMENT THEREOF.  SUCH COOPERATION SHALL INCLUDE
FURNISHING THE INDEMNIFYING PARTY WITH ANY BOOKS, RECORDS AND OTHER INFORMATION
REASONABLY REQUESTED BY THE INDEMNIFYING PARTY AND IN THE INDEMNIFIED PARTY’S
POSSESSION OR CONTROL.  SUCH COOPERATION OF THE INDEMNIFIED PARTY SHALL BE AT
THE COST OF THE INDEMNIFYING PARTY.  AFTER THE INDEMNIFYING PARTY HAS NOTIFIED
THE INDEMNIFIED PARTY OF ITS INTENTION TO UNDERTAKE TO DEFEND OR SETTLE ANY SUCH
ASSERTED LIABILITY, AND FOR SO LONG AS THE INDEMNIFYING PARTY DILIGENTLY PURSUES
SUCH DEFENSE, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY ADDITIONAL
LEGAL EXPENSES INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH ANY DEFENSE
OR SETTLEMENT OF SUCH ASSERTED LIABILITY; PROVIDED, HOWEVER, THAT THE
INDEMNIFIED PARTY SHALL BE ENTITLED (I) AT ITS EXPENSE, TO PARTICIPATE IN THE
DEFENSE OF SUCH ASSERTED LIABILITY AND THE NEGOTIATIONS OF THE SETTLEMENT
THEREOF AND (II) IF (A) THE INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE
OR EMPLOY COUNSEL REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY OR (B) IF THE
DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY AND COUNSEL TO THE INDEMNIFIED PARTY SHALL HAVE CONCLUDED
THAT THERE MAY BE REASONABLE DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY THAT
ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY
OR IF THE INTERESTS OF THE INDEMNIFIED PARTY REASONABLY MAY BE DEEMED TO
CONFLICT WITH THE INTERESTS OF THE INDEMNIFYING PARTY, THEN THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT A SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL
DEFENSE AND OTHERWISE TO PARTICIPATE IN THE DEFENSE OF SUCH ACTION, WITH THE
EXPENSES AND FEES OF SUCH SEPARATE COUNSEL AND OTHER EXPENSES RELATED TO SUCH
PARTICIPATION TO BE REIMBURSED BY THE INDEMNIFYING PARTY AS INCURRED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE INDEMNIFYING PARTY
SHALL NOT SETTLE ANY INDEMNIFIED CLAIM WITHOUT THE

22


--------------------------------------------------------------------------------



CONSENT OF THE INDEMNIFIED PARTY, UNLESS THE SETTLEMENT THEREOF IMPOSES NO
LIABILITY OR OBLIGATION ON, INVOLVES NO ADMISSION OF WRONGDOING OR MALFEASANCE
BY, AND INCLUDES A COMPLETE RELEASE FROM LIABILITY OF, THE INDEMNIFIED PARTY.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.01.          INTERPRETATION.  ARTICLE, SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED.  ALL REFERENCES TO
INSTRUMENTS, DOCUMENTS, CONTRACTS AND AGREEMENTS ARE REFERENCES TO SUCH
INSTRUMENTS, DOCUMENTS, CONTRACTS AND AGREEMENTS AS THE SAME MAY BE AMENDED,
SUPPLEMENTED AND OTHERWISE MODIFIED FROM TIME TO TIME, UNLESS OTHERWISE
SPECIFIED.  THE WORD “INCLUDING” SHALL MEAN “INCLUDING BUT NOT LIMITED TO”. 
WHENEVER LINN HAS AN OBLIGATION UNDER THE BASIC DOCUMENTS, THE EXPENSE OF
COMPLYING WITH SUCH OBLIGATION SHALL BE AN EXPENSE OF LINN UNLESS OTHERWISE
SPECIFIED.  WHENEVER ANY DETERMINATION, CONSENT OR APPROVAL IS TO BE MADE OR
GIVEN BY A PURCHASER UNDER THIS AGREEMENT, SUCH ACTION SHALL BE IN SUCH
PURCHASER’S SOLE DISCRETION UNLESS OTHERWISE SPECIFIED.  IF ANY PROVISION IN THE
BASIC DOCUMENTS IS HELD TO BE ILLEGAL, INVALID, NOT BINDING OR UNENFORCEABLE,
SUCH PROVISION SHALL BE FULLY SEVERABLE AND THE BASIC DOCUMENTS SHALL BE
CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID, NOT BINDING OR UNENFORCEABLE
PROVISION HAD NEVER COMPRISED A PART OF THE BASIC DOCUMENTS, AND THE REMAINING
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.  THE BASIC DOCUMENTS HAVE BEEN
REVIEWED AND NEGOTIATED BY SOPHISTICATED PARTIES WITH ACCESS TO LEGAL COUNSEL
AND SHALL NOT BE CONSTRUED AGAINST THE DRAFTER.


SECTION 8.02.          SURVIVAL OF PROVISIONS.  THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY
OF THIS AGREEMENT INDEFINITELY.  THE COVENANTS MADE IN THIS AGREEMENT OR ANY
OTHER BASIC DOCUMENT SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS DESCRIBED
HEREIN AND REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF
ACCEPTANCE OF ANY OF THE PURCHASED CLASS C UNITS OR THE PURCHASED UNITS AND
PAYMENT THEREFOR AND REPAYMENT, CONVERSION, EXERCISE OR REPURCHASE THEREOF.  ALL
INDEMNIFICATION OBLIGATIONS OF LINN AND THE PURCHASERS PURSUANT TO SECTION 3.12,
SECTION 4.07 AND ARTICLE VII OF THIS AGREEMENT SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT UNLESS SUCH OBLIGATIONS ARE EXPRESSLY TERMINATED IN A
WRITING BY THE PARTIES REFERENCING THE PARTICULAR ARTICLE OR SECTION, REGARDLESS
OF ANY PURPORTED GENERAL TERMINATION OF THIS AGREEMENT.


SECTION 8.03.          NO WAIVER; MODIFICATIONS IN WRITING.


(A)           DELAY.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY IN EXERCISING
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER OR
REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE
OF ANY REMEDIES THAT MAY BE AVAILABLE TO A PARTY AT LAW OR IN EQUITY OR
OTHERWISE.


(B)           SPECIFIC WAIVER.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT
OR THE REGISTRATION RIGHTS AGREEMENT, NO AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
BASIC DOCUMENT SHALL BE EFFECTIVE UNLESS SIGNED BY EACH OF THE PARTIES OR EACH
OF THE ORIGINAL SIGNATORIES THERETO AFFECTED BY SUCH AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION.  ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR

23


--------------------------------------------------------------------------------



TO ANY PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT, ANY WAIVER OF
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT AND ANY CONSENT TO
ANY DEPARTURE BY LINN FROM THE TERMS OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER BASIC DOCUMENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN.  EXCEPT WHERE NOTICE IS
SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO NOTICE TO OR DEMAND ON ANY PARTY IN
ANY CASE SHALL ENTITLE ANY PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 8.04.          BINDING EFFECT; ASSIGNMENT.


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON LINN, EACH
PURCHASER, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL NOT BE CONSTRUED SO
AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND AS PROVIDED IN ARTICLE VII, AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


(B)           ASSIGNMENT OF PURCHASED CLASS C UNITS AND PURCHASED UNITS.  ALL OR
ANY PORTION OF A PURCHASER’S PURCHASED CLASS C UNITS OR PURCHASED UNITS
PURCHASED PURSUANT TO THIS AGREEMENT MAY BE SOLD, ASSIGNED OR PLEDGED BY SUCH
PURCHASER, SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, SECTION 5.04
OF THIS AGREEMENT, AND THE REGISTRATION RIGHTS AGREEMENT.


(C)           ASSIGNMENT OF RIGHTS.  EACH PURCHASER MAY ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT
OF LINN (I) TO ANY AFFILIATE OF SUCH PURCHASER OR (II) IN CONNECTION WITH A
TOTAL RETURN SWAP OR SIMILAR TRANSACTION WITH RESPECT TO THE PURCHASED CLASS C
UNITS OR THE PURCHASED UNITS PURCHASED BY SUCH PURCHASER, AND IN EACH CASE THE
ASSIGNEE SHALL BE DEEMED TO BE A PURCHASER HEREUNDER WITH RESPECT TO SUCH
ASSIGNED RIGHTS OR OBLIGATIONS AND SHALL AGREE TO BE BOUND BY THE PROVISIONS OF
THIS AGREEMENT.  EXCEPT AS EXPRESSLY PERMITTED BY THIS SECTION 8.04(C), SUCH
RIGHTS AND OBLIGATIONS MAY NOT OTHERWISE BE TRANSFERRED EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF LINN (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), IN
WHICH CASE THE ASSIGNEE SHALL BE DEEMED TO BE A PURCHASER HEREUNDER WITH RESPECT
TO SUCH ASSIGNED RIGHTS OR OBLIGATIONS AND SHALL AGREE TO BE BOUND BY THE
PROVISIONS OF THIS AGREEMENT.


SECTION 8.05.          AGGREGATION OF PURCHASED CLASS C UNITS AND PURCHASED
UNITS.  ALL PURCHASED CLASS C UNITS AND PURCHASED UNITS HELD OR ACQUIRED BY
PERSONS WHO ARE AFFILIATES OF ONE ANOTHER SHALL BE AGGREGATED TOGETHER FOR THE
PURPOSE OF DETERMINING THE AVAILABILITY OF ANY RIGHTS UNDER THIS AGREEMENT.


SECTION 8.06.          CONFIDENTIALITY AND NON-DISCLOSURE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PURCHASER THAT HAS EXECUTED A
CONFIDENTIALITY AGREEMENT IN FAVOR OF LINN SHALL CONTINUE TO BE BOUND BY SUCH
CONFIDENTIALITY AGREEMENT IN ACCORDANCE WITH THE TERMS THEREOF UNTIL LINN
DISCLOSES ON FORM 8-K WITH THE COMMISSION THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 8.07.          COMMUNICATIONS.  ALL NOTICES AND DEMANDS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY REGULAR MAIL, REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FACSIMILE, AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY, ELECTRONIC MAIL OR PERSONAL DELIVERY TO THE FOLLOWING
ADDRESSES:

24


--------------------------------------------------------------------------------



(A)   IF TO ZLP FUND, L.P.:

ZLP Fund, L.P.
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, New Jersey 07311
Attention: Daniel M. Lynch
Phone: (212) 440-0741
Facsimile: (201) 716-1425
Email: lynch@zimmerlucas.com

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036-4039
Attention: David P. Falck, Esq.
Phone: (212) 858-1000
Facsimile: (212) 858-1500
Email: david.falck@pillsburylaw.com


(B)   IF TO STRUCTURED FINANCE AMERICAS LLC:

Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005
Attention: Sunil Hariani
Phone: (212) 250-6340
Facsimile: (212) 797-9358
Email: equitynotice@list.db.com

with a copy to:

Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 13th Floor
New York, New York 10005
Attention: Elia Kourtesiadou
Facsimile: (732) 578-3927


(C)   IF TO ROYAL BANK OF CANADA BY ITS AGENT RBC CAPITAL MARKETS CORPORATION:

Royal Bank of Canada by its agent RBC Capital Markets Corporation
1 Liberty Plaza, 2nd Floor
New York, New York 10006
Attention: Joe Muskatel

25


--------------------------------------------------------------------------------


 


(D)   IF TO CREDIT SUISSE MANAGEMENT LLC:

Credit Suisse Management LLC
1 Madison Avenue
New York, New York 10010
Attention: Jerrold Gordon
Phone: (212) 538-6320
Facsimile: (212) 538-4095
Email: jerrold.gordon@credit-suisse.com


(E)   IF TO GPS PARTNERS LLC OR DEL MAR ONSHORE PARTNERS LP:

GPS Partners LLC
Del Mar Onshore Partners LP
c/o GPS Partners
100 Wilshire Boulevard, Suite 900
Santa Monica, California 90401
Attention: Jeff Farron
Phone: (310) 496-5365
Facsimile: (310) 496-5399
Email: farron@gpsfund.com


(F)    IF TO LEHMAN BROTHERS MLP PARTNERS, L.P.:

Lehman Brothers MLP Partners, L.P.
399 Park Avenue, 9th Floor
New York, New York 10111


(G)   IF TO BRAHMAN CAPITAL CORP., ON BEHALF OF CERTAIN FUNDS AND ACCOUNTS IT
MANAGES:

Brahman Capital Corp.
655 Third Avenue, 11th Floor
New York, New York 10017
Attention: Bill D’eredita
Phone: (212) 681-9797
Facsimile: (212) 681-1134
Email: bderedita@bccny.com

and to:

Attention: Richard Grossman
Facsimile: (646) 720-0084
Email: rgrossman@bccny.com

26


--------------------------------------------------------------------------------


 


(H)   IF TO CITIGROUP GLOBAL MARKETS INC.:

Citigroup Global Markets Inc.
390 Greenwich Street
Equity Derivatives, 3rd Floor
New York, New York 10013
Attention: Patrick Borst
Phone: (212) 723-4659
Facsimile: (212) 723-8355


(I)    IF TO GOLDMAN, SACHS & CO., ON BEHALF OF ITS PRINCIPAL STRATEGIES GROUP:

Goldman Sachs Principal Strategies Group
c/o Goldman, Sachs & Co.
1 New York Plaza, 47th Floor
New York, New York 10004
Attention: Gaurav Bhandari or Sabrina Liak
Facsimile: (212) 256-4756 or (212) 256-4869

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Steven J. Steinman, Esq.
Facsimile: (212) 859-4000


(J)    IF TO ALERIAN OPPORTUNITY PARTNERS V L.P.:

Alerian Opportunity Partners V L.P.
45 Rockefeller Plaza
New York, New York 10111
Attention: Rich Levy


(K)   IF TO RCH ENERGY MLP FUND, L.P., RCH ENERGY MLP FUND A, L.P. OR RCH ENERGY
OPPORTUNITY FUND I, L.P.:

RCH Energy MLP Fund, L.P.
RCH Energy MLP Fund A, L.P.
RCH Energy Opportunity Fund I, L.P.
200 Crescent Court, Suite 1060
Dallas, Texas 75201
Attention: Robert Raymond
Phone: (214) 871-8680
Facsimile: (214) 871-8683
Email :rraymond@rchenergy.com

27


--------------------------------------------------------------------------------


 


(L)    IF TO ENERGY INCOME AND GROWTH FUND OR FIDUCIARY/CLAYMORE MLP OPPORTUNITY
FUND:

c/o Fiduciary Asset Management
8112 Maryland Avenue, Suite 400
St. Louis, Missouri 63105
Attention: Jim Cunnane
Facsimile: (314) 863-4360


(M)  IF TO JENNISON UTILITY FUND:

Jennison Associates LLC
466 Lexington Avenue
New York, New York 10017
Attention: Shaun Hong and Ubong U. Edemeka, Managing Directors
Facsimile: (212) 682-0149
Email: shong@jennison.com; bedemeka@jennison.com

with a copy to:

Attention: Maya Teufel, Legal Dept.
Facsimile: (212) 682-9831
Email: mteufel@jennison.com

and:

Attention: Michael Ryan, Client Accounting
Facsimile: (212) 949-9753
Email: mryan@jennison.com


(N)   IF TO RESERVOIR MASTER FUND, L.P.:

Reservoir Master Fund, L.P.
c/o Reservoir Capital Group
650 Madison Avenue, 26th Floor
New York, New York 10022
Attention: Craig Huff / Adeel Qalbani
Phone: (212) 610-9010 / 9082

28


--------------------------------------------------------------------------------


 


(O)   IF TO SHAAR FUND LTD:

The Shaar Fund Ltd.
c/o SS&C Fund Services, N.V.
P.O. Box 4671
Pareraweg 45
Curacao
Netherlands Antilles
Phone: +599 (9) 434-3562
Facsimile: +599 (9) 434-3560
Email: fundservices@sscinc.com; asenior@sscinc.com

with a copy to:

Cita Investments (Israel) Ltd.
Beit Ofer Building
5 Cheftzadi Street
Jerusalem, Israel
Phone: +972 (2) 651-7850
Facsimile: +972 (2) 651-7890
Email: urisher1@netvision.net.il

with a copy to:

Meltzer, Lippe, Goldstein and Breitstone, LLP
The Chancery
190 Willis Avenue
Mineola, New York 11501
Attention: Ira Halperin
Phone: (516) 470-0188
Facsimile: (516) 747-0653
Email: ihalperin@mlg.com


(P)   IF TO ARBITER PARTNERS, L.P.:

Arbiter Partners, LP
149 Fifth Avenue, 15th Floor
New York, New York 10010
Attention: Paul J. Isaac
Phone: (212) 650-4670
Email: pisaac@cadogan.net

with a copy to:

Attention: Paul Zwijnenburg
Phone: (212) 650-4669
Email: paulz@cadogan.net

29


--------------------------------------------------------------------------------


 

and to:

Attention: Ross Levin
Phone: (212) 650-4658
Email: rlevin@cadogan.net


(Q)   IF TO DIACO INVESTMENTS, LP:

Diaco Investments, LP
1271 Avenue of the Americas, 48th Floor
New York, New York 10020
Attention: Simon Glick
Facsimile: (212) 489-8280
Email: simonglick@glickinv.com


(R)    IF TO BLACK DIAMOND OFFSHORE LTD. OR DOUBLE BLACK DIAMOND OFFSHORE LDC:

Black Diamond Offshore Ltd.
Double Black Diamond Offshore LDC
2100 McKinney Avenue, Suite 1600
Dallas, Texas 75201
Attention: James Mooney
Phone: (214) 932-9600
Email: jmooney@carlsoncapital.com

and:

Attention: Kristen Gregory
Phone: (214) 932-9642
Email: kgregory@carlsoncapital.com


(S)   IF TO CALM WATERS PARTNERSHIP:

Calm Waters Partnership
115 South 84th Street, Suite 200
Milwaukee, Wisconsin 53214
Attention: Susan A. Hollister, Esq.
Facsimile: (414) 456-9174
Email: shollister@baraboogrowth.com

30


--------------------------------------------------------------------------------


 


(T)    IF TO GRACIE CAPITAL, LP, GRACIE CAPITAL, LP II, GRACIE CAPITAL INTL,
LTD, GRACIE CAPITAL INTL, LTD II OR GUGGENHEIM PORTFOLIO COMPANY XLII, LLC:

Gracie Capital, LP
Gracie Capital, LP II
Gracie Capital Intl, Ltd
Gracie Capital Intl, Ltd II
Guggenheim Portfolio Company XLII, LLC
Attention: Sam Konz
Phone: (212) 527-8204
Facsimile: (212) 308-7180
Email: konz@graciecap.com


(U)   IF TO HARTZ CAPITAL MLP, LLC:

Hartz Capital MLP LLC
400 Plaza Drive
Secaucus, New Jersey 07094
Attention: Noah B. Lerner
Phone: (201) 272-6004
Facsimile: (201) 866-6387
Email: noah.lerner@hartzmountain.com


(V)   IF TO UBS AG:

UBS AG
1285 Avenue of the Americas
New York, New York 10019
Attention: Chris Coward


(W)  IF TO STROME MLP FUND, LP:

Strome MLP Fund, LP
c/o Strome Group
100 Wilshire Boulevard, Suite 1750
Santa Monica, California 90401
Attention: Casey Borman


(X)    IF TO HOWARD L. TERRY:

The Terry Foundation
3104 Edloe, Suite 205
Houston, Texas 77027

Attention: Edward T. Cotham, Jr., Attorney & Authorized Agent
Telephone: (713) 552-0002, ext. 215
Facsimile: (713) 622-6352

31


--------------------------------------------------------------------------------


 


(Y)    IF TO TRACY W. KROHN:

W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, Texas 77046
Attention: Tracy Krohn


(Z)     IF TO LOCUST WOOD CAPITAL, LP:

Locust Wood Capital, LP
c/o Locust Wood Capital Advisers, LLC
1540 Broadway, Suite 1504
New York, New York 10036
Phone: (212) 354-5404
Facsimile: (212) 354-5436


(AA)    IF TO PORTCULLIS PARTNERS, L.P.:

4400 Post Oak Parkway, Suite 1400
Houston, Texas 77027
Attention: Michael Morgan, President and CEO
Phone: (831) 622-0428
Facsimile: (831)622-0435
Email :mikemorgan@portcullislp.com


(BB)    IF TO LINN:

Linn Energy, LLC
600 Travis, Suite 6910
Houston, Texas 77002
Attention: Kolja Rockov
Facsimile: (713) 223-0880
Email: kr@linnenergy.com

with a copy to:

Vinson & Elkins L.L.P.
2300 First City Tower
1001 Fannin Street, Suite 2300
Houston, Texas 77002
Attention: Thomas P. Mason, Esq.
Facsimile: (713) 615-5320
Email: tmason@velaw.com

or to such other address as Linn or such Purchaser may designate in writing. 
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; when receipt acknowledged, if sent via facsimile; and upon

32


--------------------------------------------------------------------------------


actual receipt when delivered to an air courier guaranteeing overnight delivery
or via electronic mail.


SECTION 8.08.          REMOVAL OF LEGEND.  LINN SHALL REMOVE THE LEGEND
DESCRIBED IN SECTION 4.08 FROM THE CERTIFICATES EVIDENCING THE PURCHASED CLASS C
UNITS OR THE PURCHASED UNITS AND THE CERTIFICATES EVIDENCING THE UNITS ISSUABLE
UPON THE CONVERSION OF THE PURCHASED CLASS C UNITS AT THE REQUEST OF A PURCHASER
SUBMITTING TO LINN SUCH CERTIFICATES, TOGETHER WITH SUCH OTHER DOCUMENTATION AS
MAY BE REASONABLY REQUESTED BY LINN OR REQUIRED BY ITS TRANSFER AGENT, UNLESS
LINN, WITH THE ADVICE OF COUNSEL, REASONABLY DETERMINES THAT SUCH REMOVAL IS
INAPPROPRIATE; PROVIDED THAT NO OPINION OF COUNSEL SHALL BE REQUIRED IN THE
EVENT A PURCHASER IS EFFECTING A SALE OF SUCH PURCHASED CLASS C UNITS OR
PURCHASED UNITS PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR AN EFFECTIVE
REGISTRATION STATEMENT.  LINN SHALL COOPERATE WITH SUCH PURCHASER TO EFFECT
REMOVAL OF SUCH LEGEND.  SUBJECT TO 4.6(C) AND SECTION 5.10(F) OF THE LIMITED
LIABILITY COMPANY AGREEMENT, THE LEGEND DESCRIBED IN SECTION 4.08 SHALL BE
REMOVED AND LINN SHALL ISSUE A CERTIFICATE WITHOUT SUCH LEGEND TO THE HOLDER OF
PURCHASED CLASS C UNITS OR PURCHASED UNITS UPON WHICH IT IS STAMPED, IF, UNLESS
OTHERWISE REQUIRED BY STATE SECURITIES LAWS, (I) SUCH PURCHASED CLASS C UNITS OR
PURCHASED UNITS ARE SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, (II)
IN CONNECTION WITH A SALE, ASSIGNMENT OR OTHER TRANSFER, SUCH HOLDER PROVIDES
LINN WITH AN OPINION OF A LAW FIRM REASONABLY ACCEPTABLE TO LINN (WITH ANY LAW
FIRM SET FORTH UNDER SECTION 8.07 BEING DEEMED ACCEPTABLE), IN A GENERALLY
ACCEPTABLE FORM, TO THE EFFECT THAT SUCH SALE, ASSIGNMENT OR TRANSFER OF SUCH
PURCHASED CLASS C UNITS OR PURCHASED UNITS MAY BE MADE WITHOUT REGISTRATION
UNDER THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT, OR (III) SUCH HOLDER
PROVIDES LINN WITH REASONABLE ASSURANCE THAT SUCH PURCHASED CLASS C UNITS OR
PURCHASED UNITS CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 OR
RULE 144A UNDER THE SECURITIES ACT.  IF LINN SHALL FAIL FOR ANY REASON OR FOR NO
REASON TO ISSUE TO THE HOLDER OF SUCH PURCHASED CLASS C UNITS OR PURCHASED UNITS
WITHIN THREE TRADING DAYS AFTER THE OCCURRENCE OF ANY OF CLAUSE (I), CLAUSE (II)
OR CLAUSE (III) ABOVE A CERTIFICATE WITHOUT SUCH LEGEND TO THE HOLDER OR IF LINN
FAILS TO DELIVER UNLEGENDED PURCHASED CLASS C UNITS OR PURCHASED UNITS WITHIN
THREE TRADING DAYS OF THE PURCHASER’S ELECTION TO RECEIVE SUCH UNLEGENDED
PURCHASED CLASS C UNITS OR PURCHASED UNITS PURSUANT TO CLAUSE (Y) BELOW, AND IF
ON OR AFTER SUCH TRADING DAY THE HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION
OR OTHERWISE) CLASS C UNITS OR UNITS TO DELIVER IN SATISFACTION OF A SALE BY THE
HOLDER OF SUCH PURCHASED CLASS C UNITS OR PURCHASED UNITS THAT THE HOLDER
ANTICIPATED RECEIVING WITHOUT LEGEND FROM LINN (A “BUY-IN”), THEN LINN SHALL,
WITHIN THREE BUSINESS DAYS AFTER THE HOLDER’S REQUEST AND IN THE HOLDER’S
DISCRETION, EITHER (X) PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S
TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE CLASS C
UNITS OR UNITS SO PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT LINN’S
OBLIGATION TO DELIVER SUCH UNLEGENDED PURCHASED CLASS C UNITS OR PURCHASED UNITS
SHALL TERMINATE, OR (Y) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER
SUCH UNLEGENDED PURCHASED CLASS C UNITS OR PURCHASED UNITS AS PROVIDED ABOVE AND
PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN
PRICE OVER THE PRODUCT OF (A) SUCH NUMBER OF CLASS C UNITS OR UNITS TIMES (B)
THE CLOSING BID PRICE ON THE DATE OF EXERCISE.


SECTION 8.09.          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS ARE INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT
AND INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES
OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN
WITH RESPECT

33


--------------------------------------------------------------------------------



TO THE RIGHTS GRANTED BY LINN OR A PURCHASER SET FORTH HEREIN OR THEREIN.  THIS
AGREEMENT AND THE OTHER BASIC DOCUMENTS SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.


SECTION 8.10.          GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.


SECTION 8.11.          EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS,
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


SECTION 8.12.          TERMINATION.


(A)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
MAY BE TERMINATED ON OR ANY TIME PRIOR TO THE CLOSING:

(I)            BY THE MUTUAL WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO
PURCHASE A MAJORITY OF THE PURCHASED UNITS BASED ON THEIR COMMITMENT AMOUNTS AND
LINN; OR

(II)           BY THE WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO PURCHASE A
MAJORITY OF THE PURCHASED UNITS BASED ON THEIR COMMITMENT AMOUNTS OR BY LINN,
(I) IF ANY REPRESENTATION OR WARRANTY OF THE OTHER PARTY SET FORTH IN THIS
AGREEMENT SHALL BE UNTRUE IN ANY MATERIAL RESPECT WHEN MADE, OR (II) UPON A
BREACH IN ANY MATERIAL RESPECT OF ANY COVENANT OR AGREEMENT ON THE PART OF THE
OTHER SET FORTH IN THIS AGREEMENT (EITHER (I) OR (II) ABOVE BEING A “TERMINATING
BREACH”); PROVIDED, THAT EACH TERMINATING BREACH WOULD CAUSE THE CONDITIONS TO
THE NON-TERMINATING PARTY’S OBLIGATIONS NOT TO BE SATISFIED AND SUCH TERMINATING
BREACH IS NOT CURED WITHIN 20 DAYS AFTER WRITTEN NOTICE FROM THE NON-BREACHING
PARTY.


(B)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE ON OR ANY TIME PRIOR TO THE CLOSING:

(I)            IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE MARCH 31,
2007;

(II)           IF LESS THAN $250,000,000 IS RECEIVED BY LINN FROM THE PURCHASERS
ON THE CLOSING DATE;

(III)          IF THE STALLION ACQUISITION AGREEMENT SHALL HAVE BEEN TERMINATED
PURSUANT TO ITS TERMS; OR

(IV)          IF A LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, OR IF ANY ACTION
SHALL HAVE BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
WHICH PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR OTHERWISE PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR MAKES THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL.

34


--------------------------------------------------------------------------------


 


(C)           IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 8.12(A) OR SECTION 8.12(B), THIS AGREEMENT SHALL FORTHWITH BECOME NULL
AND VOID.  IN THE EVENT OF SUCH TERMINATION, THERE SHALL BE NO LIABILITY ON THE
PART OF ANY PARTY HERETO, EXCEPT AS SET FORTH IN ARTICLE VII OF THIS AGREEMENT
AND SECTION 8.12(D) OF THIS AGREEMENT AND EXCEPT WITH RESPECT TO THE REQUIREMENT
TO COMPLY WITH ANY CONFIDENTIALITY AGREEMENT IN FAVOR OF LINN; PROVIDED THAT
NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM ANY LIABILITY OR OBLIGATION WITH
RESPECT TO ANY WILLFUL BREACH OF THIS AGREEMENT.


(D)           IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 8.12(B)(I), AND IF A PURCHASER IS NOT IN BREACH OR DEFAULT IN ANY
MATERIAL RESPECT UNDER ANY OF THE TERMS OF THIS AGREEMENT, THEN LINN SHALL PAY
TO SUCH PURCHASER A FEE EQUAL TO $1.50 PER UNIT AND $1.50 PER CLASS C UNIT BASED
ON EACH SUCH PURCHASER’S COMMITMENT AMOUNT.


SECTION 8.13.          EXPENSES.  LINN HEREBY COVENANTS AND AGREES TO REIMBURSE
PILLSBURY WINTHROP SHAW PITTMAN LLP FOR REASONABLE AND DOCUMENTED COSTS AND
EXPENSES (INCLUDING LEGAL FEES) INCURRED IN CONNECTION WITH THE NEGOTIATION,
EXECUTION, DELIVERY AND PERFORMANCE OF THE BASIC DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, PROVIDED THAT SUCH COSTS AND EXPENSES DO NOT
EXCEED $75,000 AND THAT ANY REQUEST FOR SUCH EXPENSE REIMBURSEMENT BE
ACCOMPANIED BY A DETAILED INVOICE FOR SUCH AMOUNT.  IF ANY ACTION AT LAW OR
EQUITY IS NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THE BASIC DOCUMENTS,
THE PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEY’S FEES, COSTS AND
NECESSARY DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY
BE ENTITLED.


SECTION 8.14.          RECAPITALIZATION, EXCHANGES, ETC. AFFECTING THE PURCHASED
CLASS C UNITS AND THE PURCHASED UNITS.  THE PROVISIONS OF THIS AGREEMENT SHALL
APPLY TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO ANY AND ALL UNITS OF
LINN OR ANY SUCCESSOR OR ASSIGN OF LINN (WHETHER BY MERGER, CONSOLIDATION, SALE
OF ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF, IN EXCHANGE FOR OR IN
SUBSTITUTION OF, THE PURCHASED CLASS C UNITS OR THE PURCHASED UNITS, AND SHALL
BE APPROPRIATELY ADJUSTED FOR COMBINATIONS, UNIT SPLITS, RECAPITALIZATIONS AND
THE LIKE OCCURRING AFTER THE DATE OF THIS AGREEMENT.


SECTION 8.15.          OBLIGATIONS LIMITED TO PARTIES TO AGREEMENT.  EACH OF THE
PARTIES HERETO COVENANTS, AGREES AND ACKNOWLEDGES THAT NO PERSON OTHER THAN THE
PURCHASERS (AND THEIR PERMITTED ASSIGNEES) AND LINN SHALL HAVE ANY OBLIGATION
HEREUNDER AND THAT, NOTWITHSTANDING THAT ONE OR MORE OF THE PURCHASERS MAY BE A
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, NO RECOURSE UNDER THIS
AGREEMENT OR THE OTHER BASIC DOCUMENTS OR UNDER ANY DOCUMENTS OR INSTRUMENTS
DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE HAD AGAINST ANY FORMER,
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED
PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF THE PURCHASERS OR
LINN OR ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT,
GENERAL OR LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF
THE FOREGOING, WHETHER BY THE ENFORCEMENT OF ANY ASSESSMENT OR BY ANY LEGAL OR
EQUITABLE PROCEEDING, OR BY VIRTUE OF ANY APPLICABLE LAW, IT BEING EXPRESSLY
AGREED AND ACKNOWLEDGED THAT NO PERSONAL LIABILITY WHATSOEVER SHALL ATTACH TO,
BE IMPOSED ON OR OTHERWISE BE INCURRED BY ANY FORMER, CURRENT OR FUTURE
DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER,
STOCKHOLDER OR AFFILIATE OF ANY OF THE PURCHASERS OR LINN OR ANY FORMER, CURRENT
OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER,
MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF THE FOREGOING, AS SUCH, FOR
ANY OBLIGATIONS OF THE

35


--------------------------------------------------------------------------------



PURCHASERS AND LINN UNDER THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS OR ANY
DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR FOR
ANY CLAIM BASED ON, IN RESPECT OF OR BY REASON OF SUCH OBLIGATION OR ITS
CREATION.

[The remainder of this page is intentionally left blank.]

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

LINN ENERGY, LLC

 

 

 

 

By:

/s/ Michael C. Linn

 

 

Michael C. Linn

 

 

Chief Executive Officer

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ZLP Fund, L.P.

 

 

 

By: Zimmer Lucas Partners, LLC, its General Partner

 

 

 

 

 

By:

/s/ Craig M. Lucas

 

 

 

 

Name: Craig M. Lucas

 

 

 

Title: Managing Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

STRUCTURED FINANCE

 

AMERICAS LLC

 

 

 

 

 

By:

/s/ Jill H. Pathjen

 

 

 

 

Name:

Jill H. Pathjen

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Richard Kennedy

 

 

 

 

Name:

Richard Kennedy

 

 

 

 

Title:

President

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

ROYAL BANK OF CANADA

 

 

 

By: RBC CAPITAL MARKETS

 

CORPORATION, its agent

 

 

 

 

 

By:

/s/ Josef Muskatel

 

Name: Josef Muskatel

 

Title: Director and Senior Counsel

 

 

 

 

 

By:

/s/ Stephen Milke

 

Name: Steven Milke

 

Title: Managing Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Credit Suisse Management LLC

 

 

 

By:

/s/ Credit Suisse Management LLC

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

GPS Partners LLC

 

 

 

 

 

By:

/s/ Brett Messing

 

 

 

 

Name:

Brett Messing

 

 

 

 

Title:

Managing Partner

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

By: Del Mar Master Fund LTD.

 

 

 

/s/ Marc Simons

 

 

 

Name:

Marc Simons

 

 

 

Title:

Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

LEHMAN BROTHERS MLP
PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Michael J. Cannon

 

Name: Michael J. Cannon

 

Title: Managing Director

 

 

 

Lehman Brothers MLP Partners, L.P.

 

399 Park Ave. 9th Floor

 

New York, NY 10022

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Brahman Capital Corporation
on behalf of certain funds and
accounts it manages

 

 

 

By:

/s/ (illegible)

 

 

 

Name:

Brahman Capital Corp., on behalf of

 

certain funds and accounts it manages

 

Title:

President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Citigroup Global Markets Inc.

 

 

 

By:

/s/ Daniel P. Breen

 

 

 

Name:

Daniel P. Breen

 

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

GOLDMAN SACHS & CO., on behalf of its Principal Strategies Group

 

 

 

 

By:

/s/ Gaurav Bhandari

 

 

 

 

 

Name:

Gaurav Bhandari

 

 

 

 

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Alerian Opportunity Partners V L.P.

 

 

 

 

By:

/s/ Richard Levy

 

 

 

 

 

Name:

Richard Levy

 

 

 

 

 

 

Title:

CFO Alerian Capital Management

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

RCH Energy MLP Fund, L.P.

 

 

By: RCH Energy MLP Fund GP, L.P.

 

 

Its General Partner

 

 

  By: RR Advisors, LLC

 

 

  Its General Partner

 

 

 

 

By:

 /s/ Robert Raymond

 

Name:

 Robert Raymond

 

Title:

 Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

RCH Energy MLP Fund A, L.P.

 

 

By: RCH Energy MLP Fund GP, L.P.

 

 

Its General Partner

 

 

  By: RR Advisors, LLC

 

 

  Its General Partner

 

 

 

 

By:

 /s/ Robert Raymond

 

 

Name:

 Robert Raymond

 

Title:

 Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

RCH Energy Opportunity Fund I, L.P.

 

 

By: RCH Energy Opportunity Fund I GP, L.P.

 

 

Its General Partner

 

 

  By: RR Advisors, LLC

 

 

  Its General Partner

 

 

 

 

By:

 /s/ Robert Raymond

 

 

Name:

 Robert Raymond

 

Title:

 Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ENERGY INCOME AND GROWTH FUND

 

 

 

 

By:

/s/ James Bowen

 

 

 

 

 

Name : James Bowen

 

 

 

 

 

Title: President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Fiduciary/Claymore MLP Opportunity Fund

 

 

 

By:

/s/ James J. Cunnane, Jr.

 

 

Name :

James J. Cunnane, Jr.

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

JENNISON UTILITY FUND

 

 

 

By Jennison Associates LLC, as investment

 

adviser

 

 

 

By:

/s/ Ubong U. Edemeka

 

 

 

 

 

 

Name: Ubong U. Edemeka

 

 

 

 

 

Title: Managing Director

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

By: Reservoir Master Fund, L.P.

 

 

 

By: RMF GP, LLC, its general

 

partner

 

 

 

 

 

By:

/s/ Craig Huff

 

 

 

Name : Craig Huff

 

 

 

Title: President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

The Sharr Fund LTD

 

 

 

 

 

 

 

 

By:

/s/ (illegible)

 

 

 

Name:

(illegible)

 

 

 

Title:

Director

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Arbiter Partners, L.P.

 

 

Broken Clock Management,

 

 

General Partner,

 

 

Arbiter Partners, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Paul Isaac.

 

 

 

Name:

Paul J. Isaac

 

 

 

 

Title:

Managing Member,

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Diaco Investments, LP

 

 

 

 

 

 

 

 

By:

/s/ Simon Glick

 

 

 

Name:

Simon Glick

 

 

 

Title:

GP Siget LLC

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Black Diamond Offshore Ltd.

 

 

 

 

 

 

 

 

 

By:

Carlson Capital, L.P. its investment advisor

 

 

By:

Asgard Investment Corp, its general partner

 

 

By:

/s/ Clint D. Carlson

 

 

 

 

Name:

Clint D. Carlson

 

 

 

Title:

President

 


--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

Double Black Diamond Offshore Ltd.

 

 

 

 

 

 

 

 

 

By:

Carlson Capital, L.P. its investment advisor

 

 

By:

Asgard Investment Corp, its general partner

 

 

By:

/s/ Clint D. Carlson

 

 

 

 

Name:

Clint D. Carlson

 

 

 

Title:

President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Calm Waters Partnership

 

 

 

 

 

 

 

 

By:

/s/ Richard S. Strong

 

 

 

Name:

Richard S. Strong

 

 

 

Title:

Managing Partner

 

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, LP

 

 

 

 

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, LP II

 

 

 

 

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, Intl, Ltd

 

 

 

 

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, Intl, Ltd II

 

 

 

 

 

 

 

 

By:

 /s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Guggenheim Portfolio Company XLII, LLC

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

 

 

Name:

Greg Pearson

 

 

 

 

 

 

Title:

CFO

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Hartz Capital MLP, LLC

 

 

 

 

By:

Hartz Trading Inc.,

 

 

Its Manager

 

 

 

 

By:

/s/ Ronald J. Bangs

 

 

 

 

 

   Name:

Ronald J. Bangs

 

 

 

 

 

   Title:

Vice President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

UBS AG

 

 

 

 

By:

/s/ Chris Coward

 

 

 

 

 

Name:

Chris Coward

 

 

 

 

 

Title:

Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Strome MLP Fund, LP

 

 

 

 

By:

/s/ Michael Achterberg

 

 

 

 

 

Name:

Michael Achterberg

 

 

 

 

 

Title:

CFO of the General Partner

 

 

Strome Investment Management, LP

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

By:

/s/ Howard L. Terry

 

 

 

 

 

Name:

Howard L. Terry

 

 

 

 

 

 

Title:

  Individually

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

By:

/s/ Tracy W. Krohn

 

 

 

 

 

Name:

Tracy W. Krohn

 

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Locust Wood Capital, LP

 

 

 

 

By:

/s/ Stephen J. Errico

 

 

 

 

 

Name:

Stephen J. Errico

 

 

 

 

 

 

Title:

Managing Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Portcullis Partners, L.P.

 

 

 

 

By:

/s/ Michael C. Morgan

 

 

 

 

 

Name:

Michael C. Morgan

 

 

 

 

 

 

Title:

President, Portcullis Partners, L.P

 


--------------------------------------------------------------------------------